--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

ACQUISITION AGREEMENT AND PLAN OF MERGER


DATED AS OF MAY 7, 2012


BY AND AMONG


JAMESON STANFORD RESOURCES CORPORATION (“Jameson Stanford”), a Nevada
corporation,


JSR SUB CO (“JSR Sub Co”), a Nevada corporation


AND


BOLCAN MINING CORPORATION (“Bolcan”), a Nevada corporation




TABLE OF CONTENTS


ARTICLE 1. The Merger 1
Section 1.1.                      The Merger 1
Section 1.2.                      Effective Time 2
Section 1.3.                      Closing of the Merger 2
Section 1.4.                      Effects of the Merger 2
Section 1.5.                      Articles of Incorporation; Bylaws 2
Section 1.6.                      Board of Directors and Officers 2
Section 1.7.                      Conversion of Shares 3
Section 1.8.                      Exchange of Certificates 3
Section 1.9.                      Stock Options 5
Section 1.10.                    Warrants 5
Section 1.11.                    Taking of Necessary Action; Further Action 5


ARTICLE 2. Representations and Warranties of Jameson Stanford 6
Section 2.1.                      Organization and Qualification 6
Section 2.2.                      Capitalization of Jameson Stanford 6
Section 2.3.                      Authority Relative to this Agreement;
Recommendation. 7
Section 2.4.                      SEC Reports; Financial Statements 8
Section 2.5.                      Information Supplied 8
Section 2.6.                      Consents and Approvals; No Violations 9
Section 2.7.                      No Default 9
Section 2.8.                      No Undisclosed Liabilities; Absence of
Changes 10
Section 2.9.                      Litigation 10
Section 2.10.                    Compliance with Applicable Law 10
Section 2.11.                    Employee Benefit Plans; Labor Matters 11
Section 2.12.                    Environmental Laws and Regulations 12
Section 2.13.                    Tax Matters 13
Section 2.14.                    Title To Property 13

 
1

--------------------------------------------------------------------------------

 



Section 2.15.                      Intellectual Property 14
Section 2.16.                      Insurance 14
Section 2.17.                      Vote Required 14
Section 2.18.                      Tax Treatment 14
Section 2.19.                      Affiliates 14
Section 2.20.                      Certain Business Practices 14
Section 2.21.                      Insider Interests 15
Section 2.22.                      Opinion of Financial Adviser 15
Section 2.23.                      Brokers 15
Section 2.24.                      Disclosure 15
Section 2.25.                      No Existing Discussion 15
Section 2.26.                      Material Contracts 15


ARTICLE 3. Representations and Warranties of Bolcan. 16
Section 3.1.                      Organization and Qualification 16
Section 3.2.                      Capitalization of Bolcan 17
Section 3.3.                      Authority Relative to this Agreement;
Recommendation 18
Section 3.4.                      SEC Reports; Financial Statements 18
Section 3.5.                      Information Supplied 18
Section 3.6.                      Consents and Approvals; No Violations 18
Section 3.7.                      No Default 19
Section 3.8                       No Undisclosed Liabilities; Absence of
Changes 19
Section 3.9.                      Litigation 19
Section 3.10.                    Compliance with Applicable Law 19
Section 3.11.                    Employee Benefit Plans; Labor Matters 20
Section 3.12.                    Environmental Laws and Regulations 22
Section 3.13.                    Tax Matters 21
Section 3.14.                    Title to Property 22
Section 3.15.                    Intellectual Property 23
Section 3.16.                    Insurance 22
Section 3.17.                    Vote Required 23
Section 3.18.                    Tax Treatment 23
Section 3.19.                    Affiliates 23
Section 3.20.                    Certain Business Practices 23
Section 3.21.                    Insider Interests 23
Section 3.22.                    Opinion of Financial Adviser 23
Section 3.23.                    Brokers 23
Section 3.24.                    Disclosure 23
Section 3.25.                    No Existing Discussions 24
Section 3.26.                    Material Contracts 24


ARTICLE 4. Covenants 24
Section 4.1.                      Conduct of Business of Jameson Stanford 24
Section 4.2.                      Conduct of Business of Bolcan 26
Section 4.3.                      Preparation of 8-K 28
Section 4.4.                      Other Potential Acquirers 28

 
2

--------------------------------------------------------------------------------

 



Section 4.5.                      Meetings of Stockholders 29
Section 4.6.                      FINRA OTC:QB Listing 29
Section 4.7.                      Access to Information 29
Section 4.8.                      Additional Agreements; Reasonable Efforts. 29
Section 4.9.                      Employee Benefits; Stock Option and Employee
Purchase Plans 30
Section 4.10.                    Public Announcements 30
Section 4.11.                    Indemnification 30
Section 4.12.                    Notification of Certain Matters 31


ARTICLE 5. Conditions to Consummation of the Merger 32
Section 5.1.                      Conditions to Each Party’s Obligations to
Effect the Merger 32
Section 5.2.                      Conditions to the Obligations of Jameson
Stanford 32
Section 5.3.                      Conditions to the Obligations of Bolcan 33


ARTICLE 6. Termination; Amendment; Waiver 34
Section 6.1.                      Termination 34
Section 6.2.                      Effect of Termination 35
Section 6.3.                      Fees and Expenses 35
Section 6.4.                      Amendment 35
Section 6.5.                      Extension; Waiver 35
Section 6.6.                      Return of 25,000,000 shares of Jameson
Stanford 35
Section 6.7.                      Resignation of Board Members and Rescission of
Termination of Michael Smith’s employment and Rescission of the cancellation of
52,500,000 shares 35


ARTICLE 7. Miscellaneous 36
Section 7.1.                      Non-survival of Representations and
Warranties 36
Section 7.2.                      Entire Agreement; Assignment 36
Section 7.3.                      Validity 36
Section 7.4.                      Notices 36
Section 7.5.                      Governing Law 37
Section 7.6.                      Descriptive Headings 37
Section 7.7.                      Parties in Interest 37
Section 7.8.                      Certain Definitions 37
Section 7.9.                      Personal Liability 38
Section 7.10.                    Specific Performance 38
Section 7.11.                    Counterparts 38
Section 7.12.                    Conflict Waiver 38




               Signatures 39



 
3

--------------------------------------------------------------------------------

 

AGREEMENT AND PLAN OF MERGER


This Agreement and Plan of Merger (this “Agreement”), dated as of May 7, 2012,
is by and among Jameson Stanford Resources Corporation (formerly known as
MyOtherCountryClub.com), a Nevada corporation (“Jameson Stanford”), JSR Sub Co,
a Nevada corporation and wholly owned subsidiary of Jameson Stanford (“JSR Sub
Co”) and Bolcan Mining Corporation, a Nevada corporation (“Bolcan”), JSR Sub Co
and Bolcan being the constituent entities in the Merger.


Whereas, the Boards of Directors of Jameson Stanford,  JSR Sub Co and Bolcan
each have, in light of and subject to the terms and conditions set forth herein,
(i) determined that the Merger (as defined below) is fair to their respective
stockholders and in the best interests of such stockholders and (ii) approved
the Merger in accordance with this Agreement;


Whereas, this Agreement constitutes the entire, final and complete agreement
between Jameson Stanford,  JSR Sub Co, and Bolcan and supersedes and replaces
all prior or existing written and oral agreements, between Jameson Stanford, JSR
Sub Co, and Bolcan with respect to the subject matter hereof;


Whereas, for Federal income tax purposes, it is intended that the Merger qualify
as a reorganization under the provisions of Section 368(a) of the Internal
Revenue Code of 1986, as amended (the “Code”); and


Whereas, Jameson Stanford, JSR Sub Co and Bolcan desire to make certain
representations, warranties, covenants and agreements in connection with the
Merger and also to prescribe various conditions to the Merger.


Now, therefore, in consideration of the premises and the representations,
warranties, covenants and agreements herein contained, and intending to be
legally bound hereby, Jameson Stanford, JSR Sub Co and Bolcan hereby agree as
follows:


ARTICLE I


The Merger


Section 1.1. The Merger. At the Effective Time (as defined below) and upon the
terms and subject to the conditions of this Agreement and in accordance with the
General Corporation Law of the State of Nevada (the “NGCL”),  JSR Sub Co shall
be merged with and into Bolcan (the “Merger”). Following the Merger, Bolcan
shall continue as the surviving corporation (the “Surviving Corporation”), shall
continue to be governed by the laws of the jurisdiction of its incorporation or
organization and the separate corporate existence of JSR Sub Co shall cease.
Bolcan shall continue its existence as a wholly owned subsidiary of Jameson
Stanford.  The Merger is intended to qualify as a tax-free reorganization under
Section 368 of the Code as relates to the non-cash exchange of stock referenced
herein.

 
4

--------------------------------------------------------------------------------

 



Section 1.2. Effective Time. Subject to the terms and conditions set forth in
this Agreement, a Certificate of Merger (the “Merger Certificate”) shall be duly
executed and acknowledged by each of Bolcan, JSR Sub Co and Jameson Stanford,
and thereafter the Merger Certificate reflecting the Merger shall be delivered
to the Secretary of State of the State of Nevada for filing pursuant to the NGCL
on the Closing Date (as defined in Section 1.3). The Merger shall become
effective on May 23, 2012, as set forth in the Merger Certificate (the time at
which the Merger becomes effective shall be referred to herein as the “Effective
Time”).


Section 1.3. Closing of the Merger. The closing of the Merger (the “Closing”)
will take place on May 23, 2012 upon satisfaction of the conditions set forth in
Article 5 (the “Closing Date”), at the offices of Stoecklein Law Group, 401 West
A Street, Suite 1150, San Diego, California 92101, unless another time, date or
place is agreed to in writing by the parties hereto.


Section 1.4. Effects of the Merger. The Merger shall have the effects set forth
in the NGCL. Without limiting the generality of the foregoing, and subject
thereto, at the Effective Time, all the properties, rights, privileges, powers
of JSR Sub Co shall vest in the Surviving Corporation, and all debts,
liabilities and duties of  JSR Sub Co shall become the debts, liabilities and
duties of the Surviving Corporation. Concurrently, Bolcan shall remain a wholly
owned subsidiary of Jameson Stanford.


Section 1.5. Articles of Incorporation and Bylaws. The Articles of Incorporation
and Bylaws of Bolcan in the respective forms delivered by Bolcan to Jameson
Stanford prior to the date of this Agreement will remain in full force and
effect and will be the Articles of Incorporation and Bylaws of the Surviving
Corporation.


Section 1.6. Board of Directors and Officers.


(a) Board of Directors of JSR Co. At or prior to the Effective Time, Jameson
Stanford agrees to take such action as is necessary (i) to cause the number of
directors comprising the full Board of Directors of JSR Sub Co to be one (1)
person and (ii) to cause Michael Stanford, (the “Jameson Stanford Designee”) to
be elected as the sole director of JSR Sub Co.


(b) Board of Directors of Jameson Stanford. At or prior to the Effective Time
each of Bolcan and Jameson Stanford agree to take such action as is necessary to
cause the number of Directors comprising the full Board of Directors of Jameson
Stanford to be such number as is determined by Michael Stanford and composed of
such members as designated by Michael Stanford (the “Bolcan Designee”). If the
Bolcan Designee shall decline or be unable to serve as a director prior to the
Effective Time, Bolcan shall nominate another person to serve in such person’s
stead, which such person shall be subject to approval of the other party. From
and after the Effective Time, and until successors are duly elected or appointed
and qualified in accordance with applicable law, Michael Stanford shall be
President and Chief Executive Officer of the Surviving Corporation and Donna S.
Moore shall be the Secretary. Additionally, prior to the Effective Time, Michael
Smith (“Smith”), the existing President, and director of Jameson Stanford, shall
resign upon execution of this Agreement, and pursuant to the terms of the
termination agreement (“Termination Agreement”) between Smith and Jameson
Stanford.

 
5

--------------------------------------------------------------------------------

 



Section 1.7. Conversion of Shares.


(a) At the Effective Time, each share of common stock, par value $0.001 per
share of Bolcan (individually a "Bolcan Share" and collectively, the "Bolcan
Shares") issued and outstanding immediately prior to the Effective Time shall,
by virtue of the Merger and without any action on the part of Bolcan, Jameson
Stanford, or the holder thereof, be converted into and shall become fully paid
and nonassessable Jameson Stanford common shares at an exchange rate of 1:25.
For each Bolcan share, the holder will be issued 25 Jameson Stanford shares. For
example, if the Bolcan shareholder holds 1,000,000 shares he/she will be issued
25,000,000 shares of Jameson Stanford. In the event that, subsequent to the date
of this Agreement but prior to the Effective Time, the outstanding shares of
Jameson Stanford Common Stock or Bolcan Common Stock are changed into a
different number of shares or a different class as a result of a stock split,
reverse stock split, stock dividend, subdivision, reclassification, combination,
exchange, recapitalization or similar transaction, the number of shares of
Jameson Stanford Common Stock into which each share of Bolcan Common Stock will
be converted as a result of the Merger will be adjusted appropriately.


(b)  Bolcan hereby acknowledges that (i) the Jameson Stanford Shares to be
issued have not been and will not be registered under the Securities Act of 1933
(“1933 Act”) or under the securities laws of any state and, therefore, the
Jameson Stanford Shares cannot be resold unless they are subsequently registered
under said laws or exemptions from such registrations as are available; and (ii)
the transferability of the Shares is restricted and that a legend shall be
placed on the certificates representing the securities substantially to the
following effect:


THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE “ACT”). THE SECURITIES HAVE BEEN ACQUIRED FOR
INVESTMENT AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED OR OTHERWISE DISPOSED OF
IN THE ABSENCE OF A CURRENT AND EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT
WITH RESPECT TO SUCH SHARES, OR AN OPINION SATISFACTORY TO THE ISSUER AND ITS
COUNSEL TO THE EFFECT THAT REGISTRATION IS NOT REQUIRED UNDER THE ACT.


(c) At the Effective Time, each Bolcan Share held in the treasury of Bolcan, by
Bolcan immediately prior to the Effective Time shall, by virtue of the Merger
and without any action on the part of Bolcan, JSR Sub Co. or Jameson Stanford be
canceled, retired and cease to exist and no payment shall be made with respect
thereto.


Section 1.8. Exchange of Certificates.


(a) Prior to the Effective Time, Jameson Stanford shall enter into an agreement
with, and shall deposit with, Stoecklein Law Group or such other agent or agents
as may be satisfactory to Jameson Stanford and Bolcan (the “Exchange Agent”),
for the benefit of the holders of Bolcan Shares, for exchange through the
Exchange Agent in accordance with this Article I: (i) certificates representing
the appropriate number of Jameson Stanford Shares to be issued to holders of
Bolcan Shares issuable pursuant to Section 1.7 in exchange for outstanding
Bolcan Shares.

 
6

--------------------------------------------------------------------------------

 



(b) As soon as reasonably practicable after the Effective Time, the Exchange
Agent shall mail to each holder of record of a certificate or certificates which
immediately prior to the Effective Time represented outstanding Bolcan Shares
(the “Certificates”) whose shares were converted into the right to receive
Jameson Stanford Shares pursuant to Section 1.7: (i) a letter of transmittal
(which shall specify that delivery shall be effected, and risk of loss and title
to the Certificates shall pass, only upon delivery of the Certificates to the
Exchange Agent and shall be in such form and have such other provisions as
Bolcan and Jameson Stanford may reasonably specify) and (ii) instructions for
use in effecting the surrender of the Certificates in exchange for certificates
representing Jameson Stanford Shares. Upon surrender of a Certificate to the
Exchange Agent, together with such letter of transmittal, duly executed, and any
other required documents, the holder of such Certificate shall be entitled to
receive in exchange therefore a certificate representing that number of whole
Jameson Stanford Shares and the Certificate so surrendered shall forthwith be
canceled. In the event of a transfer of ownership of Bolcan Shares which are not
registered in the transfer records of Bolcan, a certificate representing the
proper number of Jameson Stanford Shares may be issued to a transferee if the
Certificate representing such Bolcan Shares is presented to the Exchange Agent
accompanied by all documents required by the Exchange Agent or Jameson Stanford
to evidence and effect such transfer and by evidence that any applicable stock
transfer or other taxes have been paid. Until surrendered as contemplated by
this Section 1.8, each Certificate shall be deemed at any time after the
Effective Time to represent only the right to receive upon such surrender the
certificate representing Jameson Stanford Shares as contemplated by this Section
1.8.


(c) No dividends or other distributions declared or made after the Effective
Time with respect to Jameson Stanford Shares with a record date after the
Effective Time shall be paid to the holder of any un-surrendered Certificate
with respect to the Jameson Stanford Shares represented thereby until the holder
of record of such Certificate shall surrender such Certificate.


(d) In the event that any Certificate for Bolcan Shares or Jameson Stanford
Shares shall have been lost, stolen or destroyed, the Exchange Agent shall issue
in exchange therefor, upon the making of an affidavit of that fact by the holder
thereof such Jameson Stanford Shares and cash in lieu of fractional Jameson
Stanford Shares, if any, as may be required pursuant to this Agreement;
provided, however, that Jameson Stanford or the Exchange Agent, may, in its
respective discretion, require the delivery of a suitable bond, opinion or
indemnity.


(e) All Jameson Stanford Shares issued upon the surrender for exchange of Bolcan
Shares in accordance with the terms hereof shall be deemed to have been issued
in full satisfaction of all rights pertaining to such Bolcan Shares. There shall
be no further registration of transfers on the stock transfer books of either of
Bolcan or Jameson Stanford of the Bolcan Shares or Jameson Stanford Shares which
were outstanding immediately prior to the Effective Time. If, after the
Effective Time, Certificates are presented to Jameson Stanford for any reason,
they shall be canceled and exchanged as provided in this Article I.


(f) No fractional Jameson Stanford Shares shall be issued in the Merger, but in
lieu thereof each holder of Bolcan Shares otherwise entitled to a fractional
Jameson Stanford Share shall, upon surrender of its, his or her Certificate or
Certificates, be entitled to receive an additional share to round up to the
nearest round number of shares.

 
7

--------------------------------------------------------------------------------

 



Section 1.9. Stock Options. At the Effective Time, each outstanding option to
purchase Bolcan Shares, if any (a “Bolcan Stock Option” or collectively, “Bolcan
Stock Options”) issued pursuant to any Bolcan Stock Option Plan or Bolcan Long
Term Incentive Plan whether vested or unvested, shall be cancelled.


Section 1.10. Warrants. At the Effective Time, each outstanding warrant to
purchase Bolcan Shares, if any (a “Bolcan Warrant” or collectively, “Bolcan
Warrants”) issued and pursuant to any Bolcan Warrant Agreement as disclosed in
Schedule 3.2 shall convert to the right to receive replacement Jameson Stanford
Warrants, adjusted to reflect the proportionate reduction in number of shares as
set forth in section 1.7 above. The Exercise Price per Warrant Share in effect
at the time of the record date for the determination of Stockholders entitled to
receive shares pursuant to section 1.7 shall be adjusted so that it shall equal
the price determined by multiplying such Exercise Price by a fraction, the
numerator of which shall be the number of shares of Common Stock outstanding
immediately prior to such action, and the denominator of which shall be the
number of shares of Common Stock outstanding after giving effect to such
action.  Such adjustment shall be made successively whenever any event listed
above shall occur and shall become effective at the close of business on such
record date or at the close of business on the date immediately preceding such
effective date, as applicable.
 
Section 1.11. Taking of Necessary Action; Further Action. If, at any time after
the Effective Time, Bolcan or Jameson Stanford reasonably determines that any
deeds, assignments, or instruments or confirmations of transfer are necessary or
desirable to carry out the purposes of this Agreement and to vest Jameson
Stanford with full right, title and possession to all assets, property, rights,
privileges, powers and franchises of Bolcan, the officers and directors of
Jameson Stanford and Bolcan are fully authorized in the name of their respective
corporations or otherwise to take, and will take, all such lawful and necessary
or desirable action.


ARTICLE 2


Representations and Warranties of Jameson Stanford


Except as set forth on the Disclosure Schedule delivered by Jameson Stanford and
JSR Sub Co to Bolcan (the “Jameson Stanford Disclosure Schedule”), Jameson
Stanford and JSR Sub Co hereby represent and warrant to Bolcan as follows:


Section 2.1. Organization and Qualification.


(a) Each of Jameson Stanford and JSR Sub Co is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its incorporation or
organization and each has all requisite power and authority to own, lease and
operate its properties and to carry on its business as now being conducted,
except where the failure to be so organized, existing and in good standing or to
have such power and authority would not have a Material Adverse Effect (as
defined below) on Jameson Stanford. When used in connection with Jameson
Stanford, the term “Material Adverse Effect” means any change or effect (i) that
is or is reasonably likely to be materially adverse to the business, results of
operations, condition (financial or otherwise) or prospects of Jameson Stanford,
other than any change or effect arising out of general economic conditions
unrelated to any business in which Jameson Stanford is engaged, or (ii) that may
impair the ability of Jameson Stanford to perform its obligations hereunder or
to consummate the transactions contemplated hereby.

 
8

--------------------------------------------------------------------------------

 



(b) Jameson Stanford has heretofore delivered to Bolcan accurate and complete
copies of the Articles of Incorporation and Bylaws (or similar governing
documents), as currently in effect, of Jameson Stanford. Except as set forth on
Schedule 2.1 of the Jameson Stanford Disclosure Schedule, Jameson Stanford is
duly qualified or licensed and in good standing to do business in each
jurisdiction in which the property owned, leased or operated by it or the nature
of the business conducted by it makes such qualification or licensing necessary,
except in such jurisdictions where the failure to be so duly qualified or
licensed and in good standing would not have a Material Adverse Effect on
Jameson Stanford.


Section 2.2. Capitalization of Jameson Stanford.


(a) The authorized capital stock of Jameson Stanford consists of: (i) Fifty
Million (50,000,000) Jameson Stanford Common Shares, par value $0.001 per share,
of which, as of May 1, 2012, approximately 8,400,000 Jameson Stanford Shares
were issued and outstanding.  On May 2, 2012 Jameson Stanford effectuated a 7:1
forward split of the authorized and issued Common Shares. As of May 2, 2012, the
authorized capital stock of Jameson Stanford consists of Three Hundred Fifty
Million (350,000,000) Jameson Stanford Common Shares, par value $0.001 per
share, of which, as of May 2, 2012, approximately 58,800,000 Jameson Stanford
Shares were issued and outstanding. At or prior to the Effective Time the total
issued and outstanding shares of Jameson Stanford will be approximately
58,800,000. After the Effective Time will be approximately 31,300,000. Pursuant
to Section 5.3(d) the cancellation of 52,500,000 shares held by Michael Smith
and pursuant to Section 1.7(a) the issuance of 25,000,000 shares to Bolcan. The
authorized capital stock of JSR Sub Co consists of Ten Million (10,000,000)
shares of common stock ("JSR Sub Co Shares"), of which, at the Effective Time,
One thousand (1,000) shares will be issued and outstanding.  All of the
outstanding Jameson Stanford Shares and JSR Sub Co Shares have been or at the
Effective Time will be duly authorized and validly issued, and are fully paid,
nonassessable and free of preemptive rights. Except as set forth herein, as of
the date hereof, there are no outstanding (i) shares of capital stock or other
voting securities of Jameson Stanford or JSR Sub Co, (ii) securities of Jameson
Stanford convertible into or exchangeable for shares of capital stock or voting
securities of Jameson Stanford or JSR Sub Co, (iii) options or other rights to
acquire from Jameson Stanford or JSR Sub Co and, except as described in the
Jameson Stanford SEC Reports (as defined below), no obligations of Jameson
Stanford or JSR Sub Co to issue any capital stock, voting securities or
securities convertible into or exchangeable for capital stock or voting
securities of Jameson Stanford or JSR Sub Co, and (iv) equity equivalents,
interests in the ownership or earnings of Jameson Stanford or JSR Sub Co or
other similar rights (collectively, “Jameson Stanford Securities”). As of the
date hereof, except as set forth on Schedule 2.2(a) of the Jameson Stanford
Disclosure Schedule there are no outstanding obligations of Jameson Stanford or
its subsidiaries to repurchase, redeem or otherwise acquire any Jameson Stanford
Securities or stockholder agreements, voting trusts or other agreements or
understandings to which Jameson Stanford is a party or by which it is bound
relating to the voting or registration of any shares of capital stock of Jameson
Stanford. For purposes of this Agreement, ‘‘Lien” means, with respect to any
asset (including, without limitation, any security) any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind in respect of such asset.

 
9

--------------------------------------------------------------------------------

 



(b) The Jameson Stanford Shares constitute the only class of equity securities
of Jameson Stanford registered under the Exchange Act.


(c) Other than its 100% ownership of JSR Sub Co, Jameson Stanford does not own
directly or indirectly more than fifty percent (50%) of the outstanding voting
securities or interests (including membership interests) of any entity, other
than as specifically disclosed in the disclosure documents.


Section 2.3. Authority Relative to this Agreement; Recommendation.


(a) Jameson Stanford and JSR Sub Co have all necessary corporate power and
authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby. The execution and delivery of this Agreement,
and the consummation of the transactions contemplated hereby, have been duly and
validly authorized by the Board of Directors of Jameson Stanford (the “Jameson
Stanford Board”) and the Board of Directors of JSR Sub Co and no other corporate
proceedings on the part of Jameson Stanford or JSR Sub Co are necessary to
authorize this Agreement or to consummate the transactions contemplated hereby,
except, as referred to in Section 2.3(b) and Section 2.17, the approval and
adoption of this Agreement by the holders of at least a majority of the then
outstanding JSR Sub Co Shares. This Agreement has been duly and validly executed
and delivered by Jameson Stanford and JSR Sub Co and constitutes a valid, legal
and binding agreement of Jameson Stanford and JSR Sub Co, enforceable against
Jameson Stanford and JSR Sub Co in accordance with its terms.


(b) The Jameson Stanford Board has resolved to recommend that Jameson Stanford,
the sole stockholder of JSR Sub Co, approve and adopt this Agreement.
Additionally, the Board has resolved to recommend that JSR Sub Co stockholders
approve and adopt this Agreement, and the actions required to be taken to
effectuate the terms and conditions set forth in this Agreement.


Section 2.4. SEC Reports; Financial Statements.


(a) Jameson Stanford has filed all required forms, reports and documents with
the Securities and Exchange Commission (the “SEC”) from the Company’s inception
through the period ended December 31, 2011, each of which has complied in all
material respects with all applicable requirements of the Securities Act of
1933, as amended (the “Securities Act”), and the Exchange Act (and the rules and
regulations promulgated thereunder, respectively), each as in effect on the
dates such forms, reports and documents were filed. Jameson Stanford has
heretofore delivered or promptly will deliver prior to the Effective Date to
Bolcan, in the form filed with the SEC (including any amendments thereto but
excluding any exhibits), (i) its Annual Report on Form 10-K for the year ended
December 31, 2011, (ii) its Quarterly Report on Form 10-Q for the period ended
March 31, 2012, (iii) all definitive proxy statements relating to Jameson
Stanford’s  meetings of stockholders (whether annual or special) held since
December 31, 2011, if any, and (iv) all other reports or registration statements
filed by Jameson Stanford with the SEC since December 31, 2011. None of such
Jameson Stanford SEC Reports, including, without limitation, any financial
statements or schedules included or incorporated by reference therein,
contained, when filed, any untrue statement of a material fact or omitted to
state a material fact required to be stated or incorporated by reference therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. The audited financial
statements of Jameson Stanford included in the Jameson Stanford SEC Reports
fairly present, in conformity with generally accepted accounting principles
applied on a consistent basis (except as may be indicated in the notes thereto),
the financial position of Jameson Stanford as of the dates thereof and its
results of operations and changes in financial position for the periods then
ended. All material agreements, contracts and other documents required to be
filed as exhibits to any of the Jameson Stanford SEC Reports have been so filed.

 
10

--------------------------------------------------------------------------------

 



(b) Jameson Stanford has heretofore made available or promptly will make
available to Bolcan a complete and correct copy of any amendments or
modifications which are required to be filed with the SEC but have not yet been
filed with the SEC, to agreements, documents or other instruments which
previously had been filed by Jameson Stanford with the SEC pursuant to the
Exchange Act.


Section 2.5. Information Supplied. None of the information supplied or to be
supplied by Jameson Stanford for inclusion or incorporation by reference in
connection with the Merger will at the date filed with the SEC and made
available to stockholders of Jameson Stanford, contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they are made, not misleading.


Section 2.6. Consents and Approvals; No Violations. Except for filings, permits,
authorizations, consents and approvals as may be required under, and other
applicable requirements of, the Securities Act, the Exchange Act, state
securities or blue sky laws, the Hart-Scott-Rodino Antitrust Improvements Act of
1916, as amended (the ‘‘HSR Act’’), the rules of the Financial Industry
Regulatory Authority (“FINRA”), the filing and recordation of the Merger
Certificate as required by the NGCL, and as set forth on Schedule 2.6 of the
Jameson Stanford Disclosure Schedule no filing with or notice to, and no permit,
authorization, consent or approval of, any court or tribunal or administrative,
governmental or regulatory body, agency or authority (a “Governmental Entity”)
is necessary for the execution and delivery by Jameson Stanford and JSR Sub Co
of this Agreement or the consummation by Jameson Stanford and JSR Sub Co of the
transactions contemplated hereby, except where the failure to obtain such
permits, authorizations, consents or approvals or to make such filings or give
such notice would not have a Material Adverse Effect on Jameson Stanford or JSR
Sub Co.


Except as set forth in Section 2.6 of the Jameson Stanford Disclosure Schedule,
neither the execution, delivery and performance of this Agreement by Jameson
Stanford and JSR Sub Co nor the consummation by Jameson Stanford or JSR Sub Co
of the transactions contemplated hereby will (i) conflict with or result in any
breach of any provision of the respective Articles of Incorporation or Bylaws
(or similar governing documents) of Jameson Stanford or JSR Sub Co, (ii) result
in a violation or breach of, or constitute (with or without due notice or lapse
of time or both) a default (or give rise to any right of termination, amendment,
cancellation or acceleration or Lien) under, any of the terms, conditions or
provisions of any note, bond, mortgage, indenture, lease, license, contract,
agreement or other instrument or obligation to which Jameson Stanford is a party
or by which any of its properties or assets may be bound, or (iii) violate any
order, writ, injunction, decree, law, statute, rule or regulation applicable to
Jameson Stanford or any of its properties or assets, except in the case of (ii)
or (iii) for violations, breaches or defaults which would not have a Material
Adverse Effect on Jameson Stanford or JSR Sub Co.

 
11

--------------------------------------------------------------------------------

 



Section 2.7. No Default. Except as set forth in Section 2.7 of the Jameson
Stanford Disclosure Schedule, neither Jameson Stanford nor JSR Sub Co is in
breach, default or violation (and no event has occurred which with notice or the
lapse of time or both would constitute a breach, default or violation) of any
term, condition or provision of (i) its Articles of Incorporation or Bylaws (or
similar governing documents), (ii) any note, bond, mortgage, indenture, lease,
license, contract, agreement or other instrument or obligation to which Jameson
Stanford is now a party or by which any of its respective properties or assets
may be bound or (iii) any order, writ, injunction, decree, law, statute, rule or
regulation applicable to Jameson Stanford or any of its respective properties or
assets, except in the case of (ii) or (iii) for violations, breaches or defaults
that would not have a Material Adverse Effect on Jameson Stanford or JSR Sub Co.
Except as set forth in Section 2.7 of the Jameson Stanford Disclosure Schedule,
each note, bond, mortgage, indenture, lease, license, contract, agreement or
other instrument or obligation to which Jameson Stanford is now a party or by
which its respective properties or assets may be bound that is material to
Jameson Stanford or JSR Sub Co and that has not expired is in full force and
effect and is not subject to any material default thereunder of which Jameson
Stanford or JSR Sub Co is aware by any party obligated to Jameson Stanford
thereunder.


Section 2.8. No Undisclosed Liabilities; Absence of Changes. Except as set forth
in Section 2.8 of the Jameson Stanford Disclosure Schedule and except as and to
the extent publicly disclosed by Jameson Stanford in the Jameson Stanford SEC
Reports, as of December 31, 2011, Jameson Stanford does not have any liabilities
or obligations of any nature, whether or not accrued, contingent or otherwise,
that would be required by generally accepted accounting principles to be
reflected on a balance sheet of Jameson Stanford (including the notes thereto)
or which would have a Material Adverse Effect on Jameson Stanford. Except as
publicly disclosed by Jameson Stanford, since December 31, 2011, Jameson
Stanford has not incurred any liabilities of any nature, whether or not accrued,
contingent or otherwise, which could reasonably be expected to have, and there
have been no events, changes or effects with respect to Jameson Stanford having
or which reasonably could be expected to have, a Material Adverse Effect on
Jameson Stanford. Except as and to the extent publicly disclosed by Jameson
Stanford in the Jameson Stanford SEC Reports and except as set forth in Section
2.8 of the Jameson Stanford Disclosure Schedule, since December 31, 2011, there
has not been (i) any material change by Jameson Stanford in its accounting
methods, principles or practices (other than as required after the date hereof
by concurrent changes in generally accepted accounting principles), (ii) any
revaluation by Jameson Stanford of any of its assets having a Material Adverse
Effect on Jameson Stanford, including, without limitation, any write-down of the
value of any assets other than in the ordinary course of business or (iii) any
other action or event that would have required the consent of any other party
hereto pursuant to Section 4.1 of this Agreement had such action or event
occurred after the date of this Agreement.


Section 2.9. Litigation. Except as publicly disclosed by Jameson Stanford in the
Jameson Stanford SEC Reports, there is no suit, claim, action, proceeding or
investigation pending or, to the knowledge of Jameson Stanford, threatened
against Jameson Stanford or any of its subsidiaries or any of their respective
properties or assets before any Governmental Entity which, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect on
Jameson Stanford or could reasonably be expected to prevent or delay the
consummation of the transactions contemplated by this Agreement. Except as
publicly disclosed by Jameson Stanford in the Jameson Stanford SEC Reports,
Jameson Stanford is not subject to any outstanding order, writ, injunction or
decree which, insofar as can be reasonably foreseen in the future, could
reasonably be expected to have a Material Adverse Effect on Jameson Stanford or
could reasonably be expected to prevent or delay the consummation of the
transactions contemplated hereby.

 
12

--------------------------------------------------------------------------------

 



Section 2.10. Compliance with Applicable Law. Except as publicly disclosed by
Jameson Stanford in the Jameson Stanford SEC Reports, Jameson Stanford and JSR
Sub Co hold all permits, licenses, variances, exemptions, orders and approvals
of all Governmental Entities necessary for the lawful conduct of their
respective businesses (the “Jameson Stanford Permits”), except for failures to
hold such permits, licenses, variances, exemptions, orders and approvals which
would not have a Material Adverse Effect on Jameson Stanford. Except as publicly
disclosed by Jameson Stanford in the Jameson Stanford SEC Reports, Jameson
Stanford is in compliance with the terms of the Jameson Stanford Permits, except
where the failure to so comply would not have a Material Adverse Effect on
Jameson Stanford. Except as publicly disclosed by Jameson Stanford in the
Jameson Stanford SEC Reports, the business of Jameson Stanford is not being
conducted in violation of any law, ordinance or regulation of any Governmental
Entity except that no representation or warranty is made in this Section 2.10
with respect to Environmental Laws (as defined in Section 2.12 below) and except
for violations or possible violations which do not, and, insofar as reasonably
can be foreseen, in the future will not, have a Material Adverse Effect on
Jameson Stanford. Except as publicly disclosed by Jameson Stanford in the
Jameson Stanford SEC Reports, no investigation or review by any Governmental
Entity with respect to Jameson Stanford is pending or, to the knowledge of
Jameson Stanford, threatened, nor, to the knowledge of Jameson Stanford, has any
Governmental Entity indicated an intention to conduct the same, other than, in
each case, those which Jameson Stanford reasonably believes will not have a
Material Adverse Effect on Jameson Stanford.


Section 2.11. Employee Benefit Plans; Labor Matters.


(a) Except as set forth in Section 2.11(a) of the Jameson Stanford Disclosure
Schedule with respect to each employee benefit plan, program, policy,
arrangement and contract (including, without limitation, any “employee benefit
plan,” as defined in Section 3(3) of the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”), maintained or contributed to at any time by
Jameson Stanford or any entity required to be aggregated with Jameson Stanford
pursuant to Section 414 of the Code (each, a “Jameson Stanford Employee Plan”),
no event has occurred and to the knowledge of Jameson Stanford, no condition or
set of circumstances exists in connection with which Jameson Stanford could
reasonably be expected to be subject to any liability which would have a
Material Adverse Effect on Jameson Stanford.


(b) (i) No Jameson Stanford Employee Plan is or has been subject to Title IV of
ERISA or Section 412 of the Code; and (ii) each Jameson Stanford Employee Plan
intended to qualify under Section 401(a) of the Code and each trust intended to
qualify under Section 501(a) of the Code is the subject of a favorable Internal
Revenue Service determination letter, and nothing has occurred which could
reasonably be expected to adversely affect such determination.

 
13

--------------------------------------------------------------------------------

 



(c) Section 2.11(c) of the Jameson Stanford Disclosure Schedule sets forth a
true and complete list, as of the date of this Agreement, of each person who
holds any Jameson Stanford Stock Options, together with the number of Jameson
Stanford Shares which are subject to such option, the date of grant of such
option, the extent to which such option is vested (or will become vested as a
result of the Merger), the option price of such option (to the extent determined
as of the date hereof), whether such option is a nonqualified stock option or is
intended to qualify as an incentive stock option within the meaning of Section
422(b) of the Code, and the expiration date of such option. Section 2.11(c) of
the Jameson Stanford Disclosure Schedule also sets forth the total number of
such incentive stock options and such nonqualified options. Jameson Stanford has
furnished Bolcan with complete copies of the plans pursuant to which the Jameson
Stanford Stock Options were issued. Other than the automatic vesting of Jameson
Stanford Stock Options that may occur without any action on the part of Jameson
Stanford or its officers or directors, Jameson Stanford has not taken any action
that would result in any Jameson Stanford Stock Options that are unvested
becoming vested in connection with or as a result of the execution and delivery
of this Agreement or the consummation of the transactions contemplated hereby.


(d) Jameson Stanford has made available to Bolcan (i) a description of the terms
of employment and compensation arrangements of all officers of Jameson Stanford
and a copy of each such agreement currently in effect; (ii) copies of all
agreements with consultants who are individuals obligating Jameson Stanford to
make annual cash payments in an amount exceeding $2,000; (iii) a schedule
listing all officers of Jameson Stanford who have executed a non-competition
agreement with Jameson Stanford and a copy of each such agreement currently in
effect; (iv) copies (or descriptions) of all severance agreements, programs and
policies of Jameson Stanford with or relating to its employees, except programs
and policies required to be maintained by law; and (v) copies of all plans,
programs, agreements and other arrangements of Jameson Stanford with or relating
to its employees which contain change in control provisions all of which are set
forth in Section 2.11(d) of the Jameson Stanford Disclosure Schedule.


(e) There shall be no payment, accrual of additional benefits, acceleration of
payments, or vesting in any benefit under any Jameson Stanford Employee Plan or
any agreement or arrangement disclosed under this Section 2.11 solely by reason
of entering into or in connection with the transactions contemplated by this
Agreement.


(f) There are no controversies pending or, to the knowledge of Jameson Stanford,
threatened, between Jameson Stanford and any of their employees, which
controversies have or could reasonably be expected to have a Material Adverse
Effect on Jameson Stanford. Neither Jameson Stanford nor any of its subsidiaries
is a party to any collective bargaining agreement or other labor union contract
applicable to persons employed by Jameson Stanford or any of its subsidiaries
(and neither Jameson Stanford nor any of its subsidiaries has any outstanding
material liability with respect to any terminated collective bargaining
agreement or labor union contract), nor does Jameson Stanford know of any
activities or proceedings of any labor union to organize any of its or its
subsidiaries employees. Jameson Stanford has no knowledge of any strike,
slowdown, work stoppage, lockout or threat thereof, by or with respect to any of
its employees.

 
14

--------------------------------------------------------------------------------

 



Section 2.12. Environmental Laws and Regulations.


(a) Except as publicly disclosed by Jameson Stanford in the Jameson Stanford SEC
Reports, (i) Jameson Stanford is in material compliance with all applicable
federal, state, local and foreign laws and regulations relating to pollution or
protection of human health or the environment (including, without limitation,
ambient air, surface water, ground water, land surface or subsurface strata)
(collectively, “Environmental Laws”), except for non-compliance that would not
have a Material Adverse Effect on Jameson Stanford, which compliance includes,
but is not limited to, the possession by Jameson Stanford of all material
permits and other governmental authorizations required under applicable
Environmental Laws, and compliance with the terms and conditions thereof; (ii)
Jameson Stanford has not received written notice of, or, to the knowledge of
Jameson Stanford, is the subject of, any action, cause of action, claim,
investigation, demand or notice by any person or entity alleging liability under
or non-compliance with any Environmental Law (an “Environmental Claim”) that
could reasonably be expected to have a Material Adverse Effect on Jameson
Stanford; and (iii) to the knowledge of Jameson Stanford, there are no
circumstances that are reasonably likely to prevent or interfere with such
material compliance in the future.
(b) Except as publicly disclosed by Jameson Stanford, there are no Environmental
Claims which could reasonably be expected to have a Material Adverse Effect on
Jameson Stanford that are pending or, to the knowledge of Jameson Stanford,
threatened against Jameson Stanford or, to the knowledge of Jameson Stanford,
against any person or entity whose liability for any Environmental Claim Jameson
Stanford has or may have retained or assumed either contractually or by
operation of law.


Section 2.13. Tax Matters.


(a) Except as set forth in Section 2.13 of the Jameson Stanford Disclosure
Schedule: (i) Jameson Stanford has filed or has had filed on its behalf in a
timely manner (within any applicable extension periods) with the appropriate
Governmental Entity all income and other material Tax Returns (as defined
herein) with respect to Taxes (as defined herein) of Jameson Stanford and all
Tax Returns were in all material respects true, complete and correct; (ii) all
material Taxes with respect to Jameson Stanford have been paid in full or have
been provided for in accordance with GAAP on Jameson Stanford’s most recent
balance sheet which is part of the Jameson Stanford SEC Documents; (iii) there
are no outstanding agreements or waivers extending the statutory period of
limitations applicable to any federal, state, local or foreign income or other
material Tax Returns required to be filed by or with respect to Jameson
Stanford; (iv) to the knowledge of Jameson Stanford none of the Tax Returns of
or with respect to Jameson Stanford is currently being audited or examined by
any Governmental Entity; and (v) no deficiency for any income or other material
Taxes has been assessed with respect to Jameson Stanford which has not been
abated or paid in full.

 
15

--------------------------------------------------------------------------------

 



(b) For purposes of this Agreement, (i) “Taxes” shall mean all taxes, charges,
fees, levies or other assessments, including, without limitation, income, gross
receipts, sales, use, ad valorem, goods and services, capital, transfer,
franchise, profits, license, withholding, payroll, employment, employer health,
excise, estimated, severance, stamp, occupation, property or other taxes,
customs duties, fees, assessments or charges of any kind whatsoever, together
with any interest and any penalties, additions to tax or additional amounts
imposed by any taxing authority and (ii) “Tax Return” shall mean any report,
return, documents declaration or other information or filing required to be
supplied to any taxing authority or jurisdiction with respect to Taxes.


Section 2.14. Title to Property. Jameson Stanford has good and defensible title
to all of its properties and assets, free and clear of all liens, charges and
encumbrances except liens for taxes not yet due and payable and such liens or
other imperfections of title, if any, as do not materially detract from the
value of or interfere with the present use of the property affected thereby or
which, individually or in the aggregate, would not have a Material Adverse
Effect on Jameson Stanford; and, to Jameson Stanford’s knowledge, all leases
pursuant to which Jameson Stanford leases from others real or personal property
are in good standing, valid and effective in accordance with their respective
terms, and there is not, to the knowledge of Jameson Stanford, under any of such
leases, any existing material default or event of default (or event which with
the giving of notice or lapse of time, or both, would constitute a default and
in respect of which Jameson Stanford has not taken adequate steps to prevent
such a default from occurring) except where the lack of such good standing,
validity and effectiveness, or the existence of such default or event, would not
have a Material Adverse Effect on Jameson Stanford.
Section 2.15. Intellectual Property.


(a) Jameson Stanford owns, or possesses adequate licenses or other valid rights
to use, all existing United States and foreign patents, trademarks, trade names,
service marks, copyrights, trade secrets and applications therefore that are
material to its business as currently conducted (the “Jameson Stanford
Intellectual Property Rights”).


(b) The validity of the Jameson Stanford Intellectual Property Rights and the
title thereto of Jameson Stanford is not being questioned in any litigation to
which Jameson Stanford is a party.


(c) Except as set forth in Section 2.15(c) of the Jameson Stanford Disclosure
Schedule, the conduct of the business of Jameson Stanford as now conducted does
not, to Jameson Stanford’s knowledge, infringe any valid patents, trademarks,
trade names, service marks or copyrights of others. The consummation of the
transactions completed hereby will not result in the loss or impairment of any
Jameson Stanford Intellectual Property Rights.


(d) Jameson Stanford has taken steps it believes appropriate to protect and
maintain its trade secrets as such, except in cases where Jameson Stanford has
elected to rely on patent or copyright protection in lieu of trade secret
protection.


Section 2.16. Insurance. Jameson Stanford currently does not maintain general
liability and other business insurance.

 
16

--------------------------------------------------------------------------------

 



Section 2.17. Vote Required. The affirmative vote of the holders of at least a
majority of the outstanding JSR Sub Co Shares are the only vote of the holders
of any class or series of JSR Sub Co’s capital stock and Jameson Stanford
necessary to approve and adopt this Agreement and the Merger.


Section 2.18. Tax Treatment. Neither Jameson Stanford or JSR Sub Co nor, to the
knowledge of Jameson Stanford or JSR Sub Co, any of their affiliates have taken
or agreed to take action that would prevent the Merger from constituting a
reorganization qualifying under the provisions of Section 368(a) of the Code.


Section 2.19. Affiliates. Except for the directors and executive officers of
Jameson Stanford, each of whom is listed in Section 2.19 of the Jameson Stanford
Disclosure Schedule, there are no persons who, to the knowledge of Jameson
Stanford, may be deemed to be affiliates of Jameson Stanford under Rule 1-02(b)
of Regulation S-X of the SEC (the “Jameson Stanford”).


Section 2.20. Certain Business Practices. None of Jameson Stanford or JSR Sub Co
or any directors, officers, agents or employees of Jameson Stanford or JSR Sub
Co has (i) used any funds for unlawful contributions, gifts, entertainment or
other unlawful expenses relating to political activity, (ii) made any unlawful
payment to foreign or domestic government officials or employees or to foreign
or domestic political parties or campaigns or violated any provision of the
Foreign Corrupt Practices Act of 1977, as amended (the “FCPA”), or (iii) made
any other unlawful payment.


Section 2.21. Insider Interests. Except as set forth in Section 2.21 of the
Jameson Stanford Disclosure Schedule, no officer or director of Jameson Stanford
has any interest in any material property, real or personal, tangible or
intangible, including without limitation, any computer software or Jameson
Stanford Intellectual Property Rights, used in or pertaining to the business of
Jameson Stanford, except for the ordinary rights of a stockholder or employee
stock option-holder.


Section 2.22. Opinion of Financial Adviser. No financial adviser has been
engaged to assist Jameson Stanford in reference to this transaction, nor are
there any fees or commissions obligated to any third party.


Section 2.23. Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Jameson Stanford or JSR Sub Co.


Section 2.24. Disclosure. No representation or warranty of Jameson Stanford or
JSR Sub Co in this Agreement or any certificate, schedule, document or other
instrument furnished or to be furnished to Bolcan pursuant hereto or in
connection herewith contains, as of the date of such representation, warranty or
instrument, or will contain any untrue statement of a material fact or, at the
date thereof, omits or will omit to state a material fact necessary to make any
statement herein or therein, in light of the circumstances under which such
statement is or will be made, not misleading.

 
17

--------------------------------------------------------------------------------

 



Section 2.25. No Existing Discussions. As of the date hereof, Jameson Stanford
is not engaged, directly or indirectly, in any discussions or negotiations with
any other party with respect to any Third Party Acquisition (as defined in
Section 4.4).


Section 2.26. Material Contracts.


(a) Jameson Stanford and JSR Sub Co have delivered or otherwise made available
to Bolcan true, correct and complete copies of all contracts and agreements (and
all amendments, modifications and supplements thereto and all side letters to
which either Jameson Stanford and JSE Sub Co is a party affecting the
obligations of any party thereunder) to which either Jameson Stanford or JSR Sub
Co is a party or by which any of their respective properties or assets are bound
that are, material to the business, properties or assets of Jameson Stanford or
JSR Sub Co taken as a whole, including, without limitation, to the extent any of
the following are, individually or in the aggregate, material to the business,
properties or assets of Jameson Stanford or JSR Sub Co taken as a whole, all:
(i) employment, product design or development, personal services, consulting,
non-competition, severance, golden parachute or indemnification contracts
(including, without limitation, any contract to which Jameson Stanford is a
party involving employees of Jameson Stanford); (ii) licensing, publishing,
merchandising or distribution agreements; (iii) contracts granting rights of
first refusal or first negotiation; (iv) partnership or joint venture
agreements; (v) agreements for the acquisition, sale or lease of material
properties or assets or stock or otherwise entered into since December 31, 2011;
(vi) contracts or agreements with any Governmental Entity; and (vii) all
commitments and agreements to enter into any of the foregoing (collectively,
together with any such contracts entered into in accordance with Section 4.1
hereof, the “Jameson Stanford Contracts”). Neither Jameson Stanford nor JSR Sub
Co is a party to or bound by any severance, golden parachute or other agreement
with any employee or consultant pursuant to which such person would be entitled
to receive any additional compensation or an accelerated payment of compensation
as a result of the consummation of the transactions contemplated hereby.


(b) Each of the Jameson Stanford Contracts is valid and enforceable in
accordance with its terms, and there is no default, other than what has been
previously disclosed in Jameson Stanford’s SEC reports, under any Jameson
Stanford Contract so listed either by Jameson Stanford or JSR Sub Co or, to the
knowledge of Jameson Stanford or JSR Sub Co, by any other party thereto, and no
event has occurred that with the lapse of time or the giving of notice or both
would constitute a default thereunder by Jameson Stanford or JSR Sub Co or, to
the knowledge of Jameson Stanford or JSR Sub Co, any other party, in any such
case in which such default or event could reasonably be expected to have a
Material Adverse Effect on Jameson Stanford or JSR Sub Co.


(c) No party to any such Jameson Stanford Contract has given notice to Jameson
Stanford of or made a claim against Jameson Stanford or JSR Sub Co with respect
to any breach or default thereunder, other than what has been previously
disclosed in Jameson Stanford’s SEC reports, in any such case in which such
breach or default could reasonably be expected to have a Material Adverse Effect
on Jameson Stanford or JSR Sub Co.

 
18

--------------------------------------------------------------------------------

 



ARTICLE 3


Representations and Warranties of Bolcan


Except as set forth on the Disclosure Schedule delivered by Bolcan to Jameson
Stanford (the “Bolcan Disclosure Schedule”), Bolcan hereby represents and
warrants to Jameson Stanford as follows:


Section 3.1. Organization and Qualification.


(a) Bolcan is duly organized, validly existing and will be in good standing
under the laws of the jurisdiction of its incorporation (Nevada) or organization
prior to Close, and has all requisite power and authority to own, lease and
operate its properties and to carry on its business as now being conducted,
except where the failure to be so organized, existing and in good standing or to
have such power and authority would not have a Material Adverse Effect (as
defined below) on Bolcan. When used in connection with Bolcan, the term
“Material Adverse Effect’’ means any change or effect (i) that is or is
reasonably likely to be materially adverse to the business, results of
operations, condition (financial or otherwise) or prospects of Bolcan, taken as
a whole, other than any change or effect arising out of general economic
conditions unrelated to any business in which Bolcan is engaged, or (ii) that
may impair the ability of Bolcan to consummate the transactions contemplated
hereby.


(b) Bolcan has heretofore delivered to Jameson Stanford accurate and complete
copies of the Articles of Incorporation and Bylaws (or similar governing
documents), as currently in effect, of Bolcan. Bolcan is duly qualified or
licensed and in good standing to do business in each jurisdiction in which the
property owned, leased or operated by it or the nature of the business conducted
by it makes such qualification or licensing necessary except in such
jurisdictions where the failure to be so duly qualified or licensed and in good
standing would not have a Material Adverse Effect on Bolcan.


Section 3.2. Capitalization of Bolcan.


(a) As of the date of this Agreement, the authorized capital stock of Bolcan
consists of; (i) One Million (1,000,000) Bolcan Common Shares, par value $0.001
per share, of which, One Million (1,000,000) common Shares were issued and were
outstanding; All of the outstanding Bolcan Shares have been duly authorized and
validly issued, and are fully paid, non-assessable and free of preemptive
rights.


(b) Except as set forth in Section 3.2(b) of the Bolcan Disclosure Schedule,
between April 11, 2012 and the date hereof, no shares of Bolcan’s capital stock
have been issued and no Bolcan Stock options have been granted. Except as set
forth in Section 3.2(a) above, as of the date hereof, there are no outstanding
(i) shares of capital stock or other voting securities of Bolcan, (ii)
securities of Bolcan convertible into or exchangeable for shares of capital
stock or voting securities of Bolcan, (iii) options or other rights to acquire
from Bolcan, or obligations of Bolcan to issue, any capital stock, voting
securities or securities convertible into or exchangeable for capital stock or
voting securities of Bolcan, or (iv) equity equivalents, interests in the
ownership or earnings of Bolcan or other similar rights (collectively, “Bolcan
Securities”). As of the date hereof, there are no outstanding obligations of
Bolcan to repurchase, redeem or otherwise acquire any Bolcan Securities. There
are no stockholder agreements, voting trusts or other agreements or
understandings to which Bolcan is a party or by which it is bound relating to
the voting or registration of any shares of capital stock of Bolcan.

 
19

--------------------------------------------------------------------------------

 



(c) Except as set forth in Section 3.2(c) of the Bolcan Disclosure Schedule,
there are no securities of Bolcan convertible into or exchangeable for, no
options or other rights to acquire from Bolcan, and no other contract,
understanding, arrangement or obligation (whether or not contingent) providing
for the issuance or sale, directly or indirectly, of any capital stock or other
ownership interests in, or any other securities of Bolcan.


(d) The Bolcan Shares constitute the only class of equity securities of Bolcan.


(e) Except as set forth in Section 3.2(e) of the Bolcan Disclosure Schedule,
Bolcan does not own directly or indirectly more than fifty percent (50%) of the
outstanding voting securities or interests (including membership interests) of
any entity.


Section 3.3. Authority Relative to this Agreement; Recommendation.


(a) Bolcan has all necessary corporate power and authority to execute and
deliver this Agreement and to consummate the transactions contemplated hereby.
The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly and validly authorized by the
Board of Directors of Bolcan (the “Bolcan Board”), and no other corporate
proceedings on the part of Bolcan are necessary to authorize this Agreement or
to consummate the transactions contemplated hereby, except, as referred to in
Section 3.17, the approval and adoption of this Agreement by the holders of at
least a majority of the then outstanding Bolcan Shares. This Agreement has been
duly and validly executed and delivered by Bolcan and constitutes a valid, legal
and binding agreement of Bolcan, enforceable against Bolcan in accordance with
its terms.


(b) The Bolcan Board has resolved to recommend that the stockholders of Bolcan
approve and adopt this Agreement.


Section 3.4. SEC Reports; Financial Statements. Bolcan is not required to file
forms, reports and documents with the SEC.


Section 3.5. Information Supplied. None of the information supplied or to be
supplied by Bolcan for inclusion or incorporation by reference to the 8-K will,
at the time the 8-K is filed with the SEC and at the time it becomes effective
under the Securities Act, contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein not misleading.


Section 3.6. Consents and Approvals; No Violations. Except as set forth in
Section 3.6 of the Bolcan Disclosure Schedule, and for filings, permits,
authorizations, consents and approvals as may be required under, and other
applicable requirements of, the Securities Act, the Exchange Act, state
securities or blue sky laws, the HSR Act, the rules of FINRA, and the filing and
recordation of the Merger Certificate as required by the NGCL, no filing with or
notice to, and no permit, authorization, consent or approval of, any
Governmental Entity is necessary for the execution and delivery by Bolcan of
this Agreement or the consummation by Bolcan of the transactions contemplated
hereby, except where the failure to obtain such permits, authorizations consents
or approvals or to make such filings or give such notice would not have a
Material Adverse Effect on Bolcan.

 
20

--------------------------------------------------------------------------------

 



Neither the execution, delivery and performance of this Agreement by Bolcan nor
the consummation by Bolcan of the transactions contemplated hereby will (i)
conflict with or result in any breach of any provision of the Articles of
Incorporation or Bylaws (or similar governing documents) of Bolcan, (ii) result
in a violation or breach of, or constitute (with or without due notice or lapse
of time or both) a default (or give rise to any right of termination, amendment,
cancellation or acceleration or Lien) under, any of the terms, conditions or
provisions of any note, bond, mortgage, indenture, lease, license, contract,
agreement or other instrument or obligation to which Bolcan is a party or by
which it or any of its properties or assets may be bound or (iii) violate any
order, writ, injunction, decree, law, statute, rule or regulation applicable to
Bolcan or any of its properties or assets, except in the case of (ii) or (iii)
for violations, breaches or defaults which would not have a Material Adverse
Effect on Bolcan.


Section 3.7. No Default. Bolcan is not in breach, default or violation (and no
event has occurred which with notice or the lapse of time or both would
constitute a breach, default or violation) of any term, condition or provision
of (i) its Articles of Incorporation or Bylaws (or similar governing documents),
(ii) any note, bond, mortgage, indenture, lease, license, contract, agreement or
other instrument or obligation to which Bolcan is now a party or by which it or
any of its properties or assets may be bound or (iii) any order, writ,
injunction, decree, law, statute, rule or regulation applicable to Bolcan, or
any of its properties or assets, except in the case of (ii) or (iii) for
violations, breaches or defaults that would not have a Material Adverse Effect
on Bolcan. Each note, bond, mortgage, indenture, lease, license, contract,
agreement or other instrument or obligation to which Bolcan is now a party or by
which it or any of its properties or assets may be bound that is material to
Bolcan taken as a whole and that has not expired is in full force and effect and
is not subject to any material default thereunder of which Bolcan is aware by
any party obligated to Bolcan thereunder.


Section 3.8. No Undisclosed Liabilities; Absence of Changes. Except as and to
the extent disclosed by Bolcan, Bolcan has not had any liabilities or
obligations of any nature, whether or not accrued, contingent or otherwise, that
would be required by generally accepted accounting principles to be reflected on
a consolidated balance sheet of Bolcan (including the notes thereto) or which
would have a Material Adverse Effect on Bolcan. Except as disclosed by Bolcan,
Bolcan has not incurred any liabilities or debt of any nature, whether or not
accrued, contingent or otherwise, which could reasonably be expected to have,
and there have been no events, changes or effects with respect to Bolcan having
or which could reasonably be expected to have, a Material Adverse Effect on
Bolcan. Except as and to the extent disclosed by Bolcan there has not been (i)
any material change by Bolcan in its accounting methods, principles or practices
(other than as required after the date hereof by concurrent changes in generally
accepted accounting principles), (ii) any revaluation by Bolcan of any of its
assets having a Material Adverse Effect on Bolcan, including, without
limitation, any write-down of the value of any assets other than in the ordinary
course of business or (iii) any other action or event that would have required
the consent of any other party hereto pursuant to Section 4.2 of this Agreement
had such action or event occurred after the date of this Agreement.

 
21

--------------------------------------------------------------------------------

 



Section 3.9. Litigation. Except as set forth in Schedule 3.9 of the Bolcan
Disclosure Schedule there is no suit, claim, action, proceeding or investigation
pending or, to the knowledge of Bolcan, threatened against Bolcan or any of its
properties or assets before any Governmental Entity which, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect on
Bolcan or could reasonably be expected to prevent or delay the consummation of
the transactions contemplated by this Agreement. Except as disclosed by Bolcan,
Bolcan is not subject to any outstanding order, writ, injunction or decree
which, insofar as can be reasonably foreseen in the future, could reasonably be
expected to have a Material Adverse Effect on Bolcan or could reasonably be
expected to prevent or delay the consummation of the transactions contemplated
hereby.


Section 3.10. Compliance with Applicable Law. Except as disclosed by Bolcan,
Bolcan holds all permits, licenses, variances, exemptions, orders and approvals
of all Governmental Entities necessary for the lawful conduct of its business
(the “Bolcan Permits”), except for failures to hold such permits, licenses,
variances, exemptions, orders and approvals which would not have a Material
Adverse Effect on Bolcan. Except as disclosed by Bolcan, Bolcan is in compliance
with the terms of the Bolcan Permits, except where the failure so to comply
would not have a Material Adverse Effect on Bolcan. Except as disclosed by
Bolcan, the businesses of Bolcan is not being conducted in violation of any law,
ordinance or regulation of any Governmental Entity except that no representation
or warranty is made in this Section 3.10 with respect to Environmental Laws and
except for violations or possible violations which do not, and, insofar as
reasonably can be foreseen, in the future will not, have a Material Adverse
Effect on Bolcan. Except as disclosed by Bolcan no investigation or review by
any Governmental Entity with respect to Bolcan is pending or, to the knowledge
of Bolcan, threatened, nor, to the knowledge of Bolcan, has any Governmental
Entity indicated an intention to conduct the same, other than, in each case,
those which Bolcan reasonably believes will not have a Material Adverse Effect
on Bolcan.


Section 3.11. Employee Benefit Plans; Labor Matters.


(a) With respect to each employee benefit plan, program, policy, arrangement and
contract (including, without limitation, any “employee benefit plan,” as defined
in Section 3(3) of ERISA), maintained or contributed to at any time by Bolcan or
any entity required to be aggregated with Bolcan pursuant to Section 414 of the
Code (each, a “Bolcan Employee Plan”), no event has occurred and, to the
knowledge of Bolcan, no condition or set of circumstances exists in connection
with which Bolcan could reasonably be expected to be subject to any liability
which would have a Material Adverse Effect on Bolcan.


(b) (i) No Bolcan Employee Plan is or has been subject to Title IV of ERISA or
Section 412 of the Code; and (ii) each Bolcan Employee Plan intended to qualify
under Section 401(a) of the Code and each trust intended to qualify under
Section 501(a) of the Code is the subject of a favorable Internal Revenue
Service determination letter, and nothing has occurred which could reasonably be
expected to adversely affect such determination.

 
22

--------------------------------------------------------------------------------

 



(c) Section 3.11(c) of the Bolcan Disclosure Schedule sets forth a true and
complete list, as of the date of this Agreement, of each person who holds any
Bolcan Stock Options, together with the number of Bolcan Shares which are
subject to such option, the date of grant of such option, the extent to which
such option is vested (or will become vested as a result of the Merger), the
option price of such option (to the extent determined as of the date hereof),
whether such option is a nonqualified stock option or is intended to qualify as
an incentive stock option within the meaning of Section 422(b) of the Code, and
the expiration date of such option. Section 3.11(c) of the Bolcan Disclosure
Schedule also sets forth the total number of such incentive stock options and
such nonqualified options. Bolcan has furnished Jameson Stanford with complete
copies of the plans pursuant to which the Bolcan Stock Options were issued.
Other than the automatic vesting of Bolcan Stock Options that may occur without
any action on the part of Bolcan or its officers or directors, Bolcan has not
taken any action that would result in any Bolcan Stock Options that are unvested
becoming vested in connection with or as a result of the execution and delivery
of this Agreement or the consummation of the transactions contemplated hereby.
(d) Bolcan has made available to Jameson Stanford (i) a description of the terms
of employment and compensation arrangements of all officers of Bolcan and a copy
of each such agreement currently in effect; (ii) copies of all agreements with
consultants who are individuals obligating Bolcan to make annual cash payments
in an amount exceeding $1,000; (iii) a schedule listing all officers of Bolcan
who have executed a non-competition agreement with Bolcan and a copy of each
such agreement currently in effect; (iv) copies (or descriptions) of all
severance agreements, programs and policies of Bolcan with or relating to its
employees, except programs and policies required to be maintained by law; and
(v) copies of all plans, programs, agreements and other arrangements of the
Bolcan with or relating to its employees which contain change in control
provisions.


(e) Except as disclosed in Section 3.11(e) of the Bolcan Disclosure Schedule
there shall be no payment, accrual of additional benefits, acceleration of
payments, or vesting in any benefit under any Bolcan Employee Plan or any
agreement or arrangement disclosed under this Section 3.11 solely by reason of
entering into or in connection with the transactions contemplated by this
Agreement.


(f) There are no controversies pending or, to the knowledge of Bolcan
threatened, between Bolcan and any of its employees, which controversies have or
could reasonably be expected to have a Material Adverse Effect on Bolcan. Bolcan
is not a party to any collective bargaining agreement or other labor union
contract applicable to persons employed by Bolcan (and Bolcan does not have any
outstanding material liability with respect to any terminated collective
bargaining agreement or labor union contract), nor does Bolcan know of any
activities or proceedings of any labor union to organize any of its or
employees. Bolcan has no knowledge of any strike, slowdown, work stoppage,
lockout or threat thereof by or with respect to any of its employees.

 
23

--------------------------------------------------------------------------------

 



Section 3.12. Environmental Laws and Regulations.


(a) Except as disclosed by Bolcan, (i) Bolcan is in material compliance with all
Environmental Laws, except for non-compliance that would not have a Material
Adverse Effect on Bolcan which compliance includes, but is not limited to, the
possession by Bolcan of all material permits and other governmental
authorizations required under applicable Environmental Laws, and compliance with
the terms and conditions thereof; (ii) Bolcan has not received written notice
of, or, to the knowledge of Bolcan, is the subject of, any Environmental Claim
that could reasonably be expected to have a Material Adverse Effect on Bolcan;
and (iii) to the knowledge of Bolcan, there are no circumstances that are
reasonably likely to prevent or interfere with such material compliance in the
future.


(b) Except as disclosed by Bolcan, there are no Environmental Claims which could
reasonably be expected to have a Material Adverse Effect on Bolcan that are
pending or, to the knowledge of Bolcan, threatened against Bolcan or, to the
knowledge of Bolcan, against any person or entity whose liability for any
Environmental Claim Bolcan has or may have retained or assumed either
contractually or by operation of law.


Section 3.13. Tax Matters. Except as set forth in Section 3.13 of the Bolcan
Disclosure Schedule: (i) Bolcan has filed or has had filed on its behalf in a
timely manner (within any applicable extension periods) with the appropriate
Governmental Entity all income and other material Tax Returns with respect to
Taxes of Bolcan and all Tax Returns were in all material respects true, complete
and correct; (ii) all material Taxes with respect to Bolcan have been paid in
full or have been provided for in accordance with GAAP on Bolcan’s most recent
balance sheet; (iii) there are no outstanding agreements or waivers extending
the statutory period of limitations applicable to any federal, state, local or
foreign income or other material Tax Returns required to be filed by or with
respect to Bolcan; (iv) to the knowledge of Bolcan none of the Tax Returns of or
with respect to Bolcan is currently being audited or examined by any
Governmental Entity; and (v) no deficiency for any income or other material
Taxes has been assessed with respect to Bolcan which has not been abated or paid
in full.


Section 3.14. Title to Property. Bolcan has good and defensible title to all of
its properties and assets, free and clear of all liens, charges and encumbrances
except liens for taxes not yet due and payable and such liens or other
imperfections of title, if any, as do not materially detract from the value of
or interfere with the present use of the property affected thereby or which,
individually or in the aggregate, would not have a Material Adverse Effect on
Bolcan; and, to Bolcan’s knowledge, all leases pursuant to which Bolcan leases
from others real or personal property are in good standing, valid and effective
in accordance with their respective terms, and there is not, to the knowledge of
Bolcan, under any of such leases, any existing material default or event of
default (or event which with notice or lapse of time, or both, would constitute
a material default and in respect of which Bolcan has not taken adequate steps
to prevent such a default from occurring) except where the lack of such good
standing, validity and effectiveness, or the existence of such default or event
of default would not have a Material Adverse Effect on Bolcan.

 
24

--------------------------------------------------------------------------------

 



Section 3.15. Intellectual Property.


(a) Bolcan owns, or possesses adequate licenses or other valid rights to use,
all existing United States and foreign patents, trademarks, trade names,
services marks, copyrights, trade secrets, and applications therefor that are
material to its business as currently conducted (the “Bolcan Intellectual
Property Rights”).


(b) Except as set forth in Section 3.15(b) of the Bolcan Disclosure Schedule the
validity of the Bolcan Intellectual Property Rights and the title thereto of
Bolcan, as the case may be, is not being questioned in any litigation to which
Bolcan is a party.


(c) The conduct of the business of Bolcan as now conducted does not, to Bolcan’s
knowledge, infringe any valid patents, trademarks, trade-names, service marks or
copyrights of others. The consummation of the transactions contemplated hereby
will not result in the loss or impairment of any Bolcan Intellectual Property
Rights.


(d) Bolcan has taken steps it believes appropriate to protect and maintain its
trade secrets as such, except in cases where Bolcan has elected to rely on
patent or copyright protection in lieu of trade secret protection.


Section 3.16. Insurance. Bolcan currently does not maintain general liability
and other business insurance.


Section 3.17. Vote Required. The affirmative vote of the holders of at least a
majority of the outstanding Bolcan Shares is the only vote of the holders of any
class or series of Bolcan’s capital stock necessary to approve and adopt this
Agreement and the Merger.


Section 3.18. Tax Treatment. Neither Bolcan nor, to the knowledge of Bolcan, any
of its affiliates has taken or agreed to take any action that would prevent the
Merger from constituting a reorganization qualifying under the provisions of
Section 368(a) of the Code.


Section 3.19. Affiliates. Except for the directors and executive officers of
Bolcan, each of whom is listed in Section 3.19 of the Bolcan Disclosure
Schedule, there are no persons who, to the knowledge of Bolcan, may be deemed to
be affiliates of Bolcan under Rule 1-02(b) of Regulation S-X of the SEC (the
“Bolcan Affiliates”).


Section 3.20. Certain Business Practices. None of Bolcan, or any of the Bolcan
directors, officers, agents or employees has (i) used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses relating to
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to foreign or domestic political parties or
campaigns or violated any provision of the FCPA, or (iii) made any other
unlawful payment.

 
25

--------------------------------------------------------------------------------

 



Section 3.21. Insider Interests. Except as set forth in Section 3.21 of the
Bolcan Disclosure Schedule, no officer or director of Bolcan has any interest in
any material property, real or personal, tangible or intangible, including
without limitation, any computer software or Bolcan Intellectual Property
Rights, used in or pertaining to the business of Bolcan, except for the ordinary
rights of a stockholder or employee stock option holder.


Section 3.22. Opinion of Financial Adviser. No financial adviser has been
engaged to assist Bolcan in reference to this transaction, nor are there any
fees or commissions obligated to any third party.


Section 3.23. Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Bolcan.


Section 3.24. Disclosure. No representation or warranty of Bolcan in this
Agreement or any certificate, schedule, document or other instrument furnished
or to be furnished to Jameson Stanford pursuant hereto or in connection herewith
contains, as of the date of such representation, warranty or instrument, or will
contain any untrue statement of a material fact or, at the date thereof, omits
or will omit to state a material fact necessary to make any statement herein or
therein, in light of the circumstances under which such statement is or will be
made, not misleading.


Section 3.25. No Existing Discussions. As of the date hereof, Bolcan is not
engaged, directly or indirectly, in any discussions or negotiations with any
other party with respect to any Third Party Acquisition (as defined in Section
4.4).


Section 3.26. Material Contracts.


(a) Bolcan has delivered or otherwise made available to Jameson Stanford true,
correct and complete copies of all contracts and agreements (and all amendments,
modifications and supplements thereto and all side letters to which Bolcan is a
party affecting the obligations of any party thereunder) to which Bolcan is a
party or by which any of its properties or assets are bound that are, material
to the business, properties or assets of Bolcan taken as a whole, including,
without limitation, to the extent any of the following are, individually or in
the aggregate, material to the business, properties or assets of Bolcan taken as
a whole, all: (i) employment, product design or development, personal services,
consulting, non-competition, severance, golden parachute or indemnification
contracts (including, without limitation, any contract to which Bolcan is a
party involving employees of Bolcan); (ii) licensing, publishing, merchandising
or distribution agreements; (iii) contracts granting rights of first refusal or
first negotiation; (iv) partnership or joint venture agreements; (v) agreements
for the acquisition, sale or lease of material properties or assets or stock or
otherwise. (vi) contracts or agreements with any Governmental Entity; and (vii)
all commitments and agreements to enter into any of the foregoing (collectively,
together with any such contracts entered into in accordance with Section 5.2
hereof, the “Bolcan Contracts”). Bolcan is not a party to or bound by any
severance, golden parachute or other agreement with any employee or consultant
pursuant to which such person would be entitled to receive any additional
compensation or an accelerated payment of compensation as a result of the
consummation of the transactions contemplated hereby.

 
26

--------------------------------------------------------------------------------

 



(b) Each of the Bolcan Contracts is valid and enforceable in accordance with its
terms, and there is no default under any Bolcan Contract so listed either by
Bolcan or, to the knowledge of Bolcan, by any other party thereto, and no event
has occurred that with the lapse of time or the giving of notice or both would
constitute a default thereunder by Bolcan or, to the knowledge of Bolcan, any
other party, in any such case in which such default or event could reasonably be
expected to have a Material Adverse Effect on Bolcan.


(c) No party to any such Bolcan Contract has given notice to Bolcan of or made a
claim against Bolcan with respect to any breach or default thereunder, in any
such case in which such breach or default could reasonably be expected to have a
Material Adverse Effect on Bolcan.


ARTICLE 4


Covenants


Section 4.1. Conduct of Business of Jameson Stanford. Except as contemplated by
this Agreement or as described in Section 4.1 of the Jameson Stanford Disclosure
Schedule, during the period from the date hereof to the Effective Time, Jameson
Stanford will conduct its operations in the ordinary course of business
consistent with past practice and, to the extent consistent therewith, with no
less diligence and effort than would be applied in the absence of this
Agreement, seek to preserve intact its current business organization, keep
available the service of its current officers and employees and preserve its
relationships with customers, suppliers and others having business dealings with
it to the end that goodwill and ongoing businesses shall be unimpaired at the
Effective Time. Without limiting the generality of the foregoing, except as
otherwise expressly provided in this Agreement or as described in Section 4.1 of
the Jameson Stanford Disclosure Schedule, prior to the Effective Time, Jameson
Stanford will not, without the prior written consent of Bolcan:


(a) amend its Articles of Incorporation or Bylaws (or other similar governing
instrument);


(b) amend the terms of any stock of any class or any other securities (except
bank loans) or equity equivalents.


(c) split, combine or reclassify any shares of its capital stock, declare, set
aside or pay any dividend or other distribution (whether in cash, stock or
property or any combination thereof) in respect of its capital stock, make any
other actual, constructive or deemed distribution in respect of its capital
stock or otherwise make any payments to stockholders in their capacity as such,
or redeem or otherwise acquire any of its securities; except as set forth
herein;


(d) adopt a plan of complete or partial liquidation, dissolution, merger,
consolidation, restructuring, recapitalization or other reorganization of
Jameson Stanford (other than the Merger);

 
27

--------------------------------------------------------------------------------

 



(e) (i) incur or assume any long-term or short-term debt or issue any debt
securities except for borrowings or issuances of letters of credit under
existing lines of credit in the ordinary course of business; (ii) assume,
guarantee, endorse or otherwise become liable or responsible (whether directly,
contingently or otherwise) for the obligations of any other person; (iii) make
any loans, advances or capital contributions to, or investments in, any other
person; (iv) pledge or otherwise encumber shares of capital stock of Jameson
Stanford; or (v) mortgage or pledge any of its material assets, tangible or
intangible, or create or suffer to exist any material Lien thereupon (other than
tax Liens for taxes not yet due);


(f) except as may be required by law, enter into, adopt, amend or terminate any
bonus, profit sharing, compensation, severance, termination, stock option, stock
appreciation right, restricted stock, performance unit, stock equivalent, stock
purchase agreement, pension, retirement, deferred compensation, employment,
severance or other employee benefit agreement, trust, plan, fund or other
arrangement for the benefit or welfare of any director, officer or employee in
any manner, or increase in any manner the compensation or fringe benefits of any
director, officer or employee or pay any benefit not required by any plan and
arrangement as in effect as of the date hereof (including, without limitation,
the granting of stock appreciation rights or performance units); provided,
however, that this paragraph (f) shall not prevent Jameson Stanford from (i)
entering into employment agreements or severance agreements with employees in
the ordinary course of business and consistent with past practice or (ii)
increasing annual compensation and/or providing for or amending bonus
arrangements for employees for fiscal 2012 in the ordinary course of year-end
compensation reviews consistent with past practice and paying bonuses to
employees for fiscal 2012 in amounts previously disclosed to Bolcan (to the
extent that such compensation increases and new or amended bonus arrangements do
not result in a material increase in benefits or compensation expense to Jameson
Stanford);


(g) acquire, sell, lease or dispose of any assets in any single transaction or
series of related transactions (other than in the ordinary course of business or
as a result of the Closing Conditions of this Merger Agreement that have been
described in the agreement);


(h) except as may be required as a result of a change in law or in generally
accepted accounting principles, change any of the accounting principles or
practices used by it;


(i) revalue in any material respect any of its assets including, without
limitation, writing down the value of inventory or writing off notes or accounts
receivable other than in the ordinary course of business;


(j) (i) acquire (by merger, consolidation, or acquisition of stock or assets)
any corporation, partnership or other business organization or division thereof
or any equity interest therein; (ii) enter into any contract or agreement other
than in the ordinary course of business consistent with past practice which
would be material to Jameson Stanford; (iii) authorize any new capital
expenditure or expenditures which, individually is in excess of $1,000 or, in
the aggregate, are in excess of $5,000; provided, however that none of the
foregoing shall limit any capital expenditure required pursuant to existing
contracts;

 
28

--------------------------------------------------------------------------------

 



(k) make any tax election or settle or compromise any income tax liability
material to Jameson Stanford;


(l) settle or compromise any pending or threatened suit, action or claim which
(i) relates to the transactions contemplated hereby beyond those described as
Closing Conditions to this agreement, or (ii) the settlement or compromise of
which could have a Material Adverse Effect on Jameson Stanford;


(m) commence any material research and development project or terminate any
material research and development project that is currently ongoing, in either
case, except pursuant to the terms of existing contracts or in the ordinary
course of business; or


(n) take, or agree in writing or otherwise to take, any of the actions described
in Sections 4.1(a) through 4.1(m) or any action which would make any of the
representations or warranties of Jameson Stanford contained in this Agreement
untrue or incorrect.


Section 4.2. Conduct of Business of Bolcan. Except as contemplated by this
Agreement or as described in Section 4.2 of the Bolcan Disclosure Schedule
during the period from the date hereof to the Effective Time, Bolcan will
conduct its operations in the ordinary course of business consistent with past
practice and, to the extent consistent therewith, with no less diligence and
effort than would be applied in the absence of this Agreement, seek to preserve
intact its current business organization, keep available the service of its
current officers and employees and preserve its relationships with customers,
suppliers and others having business dealings with it to the end that goodwill
and ongoing business shall be unimpaired at the Effective Time. Without limiting
the generality of the foregoing, except as otherwise expressly provided in this
Agreement or as described in Section 4.2 of the Bolcan Disclosure Schedule,
prior to the Effective Time, Bolcan will not, without the prior written consent
of Jameson Stanford:


(a) amend its Articles of Incorporation or Bylaws (or other similar governing
instrument);


(b) authorize for issuance, issue, sell, deliver or agree or commit to issue,
sell or deliver (whether through the issuance or granting of options, warrants,
commitments, subscriptions, rights to purchase or otherwise) any stock of any
class or any other securities (except bank loans) or equity equivalents
(including, without limitation, any stock options or stock appreciation rights;


 (c) split, combine or reclassify any shares of its capital stock, declare, set
aside or pay any dividend or other distribution (whether in cash, stock or
property or any combination thereof) in respect of its capital stock, make any
other actual, constructive or deemed distribution in respect of its capital
stock or otherwise make any payments to stockholders in their capacity as such,
or redeem or otherwise acquire any of its securities;


(d) adopt a plan of complete or partial liquidation, dissolution, merger
consolidation, restructuring, re-capitalization or other reorganization of
Bolcan (other than the Merger);

 
29

--------------------------------------------------------------------------------

 



(e) (i) incur or assume any long-term or short-term debt or issue any debt
securities except for borrowings or issuances of letters of credit under
existing lines of credit in the ordinary course of business. (ii) assume,
guarantee, endorse or otherwise become liable or responsible (whether directly,
contingently or otherwise) for the obligations of any other person; (iii) make
any loans, advances or capital contributions to or investments in, any other
person; (iv) pledge or otherwise encumber shares of capital stock of Bolcan; or
(v) mortgage or pledge any of its material assets, tangible or intangible, or
create or suffer to exist any material Lien thereupon (other than tax Liens for
taxes not yet due);


(f) except as may be required by law, enter into, adopt, amend or terminate any
bonus, profit sharing, compensation, severance, termination, stock option, stock
appreciation right, restricted stock, performance unit stock equivalent, stock
purchase agreement, pension, retirement, deferred compensation, employment,
severance or other employee benefit agreement, trust, plan, fund or other
arrangement for the benefit or welfare of any director, officer or employee in
any manner, or increase in any manner the compensation or fringe benefits of any
director, officer or employee or pay any benefit not required by any plan and
arrangement as in effect as of the date hereof (including, without limitation,
the granting of stock appreciation rights or performance units); provided,
however, that this paragraph (f) shall not prevent Bolcan from (i) entering into
employment agreements or severance agreements with employees in the ordinary
course of business and consistent with past practice or (ii) increasing annual
compensation and/or providing for or amending bonus arrangements for employees
for fiscal 2012 in the ordinary course of year-­end compensation reviews
consistent with past practice and paying bonuses to employees for fiscal 2012 in
amounts previously disclosed to Jameson Stanford (to the extent that such
compensation increases and new or amended bonus arrangements do not result in a
material increase in benefits or compensation expense to Bolcan);


(g) acquire, sell, lease or dispose of any assets in any single transaction or
series of related transactions other than in the ordinary course of business;


(h) except as may be required as a result of a change in law or in generally
accepted accounting principles, change any of the accounting principles or
practices used by it;


(i) revalue in any material respect any of its assets, including, without
limitation, writing down the value of inventory or writing off notes or accounts
receivable other than in the ordinary course of business;


(j) (i) acquire (by merger, consolidation, or acquisition of stock or assets)
any corporation, partnership, or other business organization or division thereof
or any equity interest therein; (ii) enter into any contract or agreement other
than in the ordinary course of business consistent with past practice which
would be material to Bolcan; (iii) authorize any new capital expenditure or
expenditures which, individually, is in excess of $1,000 or, in the aggregate,
are in excess of $5,000; provided, however that none of the foregoing shall
limit any capital expenditure required pursuant to existing contracts;


(k) make any tax election or settle or compromise any income tax liability
material to Bolcan;

 
30

--------------------------------------------------------------------------------

 



(l) settle or compromise any pending or threatened suit, action or claim which
(i) relates to the transactions contemplated hereby or (ii) the settlement or
compromise of which could have a Material Adverse Effect on Bolcan;


(m) commence any material research and development project or terminate any
material research and development project that is currently ongoing, in either
case, except pursuant to the terms of existing contracts or except in the
ordinary course of business; or


(n) take, or agree in writing or otherwise to take, any of the actions described
in Sections 4.2(a) through 4.2(m) or any action which would make any of the
representations or warranties of Bolcan contained in this Agreement untrue or
incorrect.


Section 4.3. Preparation of 8-K. Bolcan and Jameson Stanford shall promptly
prepare and file with the SEC a Current Report on Form 8-K within four (4) days
of the Effective Time of this Agreement disclosing the Merger, if required by
counsel.


Section 4.4. Other Potential Acquirers.


(a) Bolcan and Jameson Stanford, and their respective affiliates, officers,
directors, employees, representatives and agents shall immediately cease any
existing discussions or negotiations, if any, with any parties conducted
heretofore with respect to any Third Party Acquisition.


Section 4.5. Meetings of Stockholders. Bolcan shall take all actions necessary,
in accordance with the respective General Corporation Law of its respective
state, and its respective articles of incorporation and bylaws, to duly call,
give notice of, convene and hold a meeting of its stockholders, or receive a
written majority consent of its respective stockholders, as promptly as
practicable, to consider and vote upon the adoption and approval of this
Agreement and the transactions contemplated hereby. The stockholder votes
required for the adoption and approval of the transactions contemplated by this
Agreement shall be the vote required by the NGCL and its charter and bylaws, in
the case of JSR Sub Co and the General Corporation Law of its respective state,
and its charter and bylaws, in the case of Bolcan. JSR Sub Co and Bolcan will,
through their respective Boards of Directors, recommend to their respective
stockholders approval of such matters. It is not anticipated that Jameson
Stanford will require a stockholder meeting for approval of this Agreement.


Section 4.6. FINRA OTC:QB Listing. The parties shall use all reasonable efforts
to continue to cause the Jameson Stanford Shares, subject to Rule 144, to be
traded on the Over-the-Counter Quotation Board.

 
31

--------------------------------------------------------------------------------

 



Section 4.7. Access to Information.


(a) Between the date hereof and the Effective Time, Jameson Stanford will give
Bolcan and its authorized representatives, and Bolcan will give Jameson Stanford
and its authorized representatives, reasonable access to all employees, plants,
offices, warehouses and other facilities and to all books and records of itself
and its subsidiaries, will permit the other party to make such inspections as
such party may reasonably require and will cause its officers and those of its
subsidiaries to furnish the other party with such financial and operating data
and other information with respect to the business and properties of itself and
its subsidiaries as the other party may from time to time reasonably request.


(b) Between the date hereof and the Effective Time, Jameson Stanford shall make
available to Bolcan, and Bolcan will make available to Jameson Stanford, within
25 business days after the end of each quarter, quarterly statements prepared by
such party (in conformity with its past practices) as of the last day of the
period then ended.


(c) Each of the parties hereto will hold and will cause its consultants and
advisers to hold in confidence all documents and information furnished to it in
connection with the transactions contemplated by this Agreement.


Section 4.8. Additional Agreements, Reasonable Efforts. Subject to the terms and
conditions herein provided, each of the parties hereto agrees to use all
reasonable efforts to take, or cause to be taken, all action, and to do, or
cause to be done, all things reasonably necessary, proper or advisable under
applicable laws and regulations to consummate and make effective the
transactions contemplated by this Agreement, including, without limitation, (i)
cooperating in the preparation and filing of the 8-K, any filings that may be
required under the HSR Act, and any amendments to any thereof; (ii) obtaining
consents of all third parties and Governmental Entities necessary, proper or
advisable for the consummation of the transactions contemplated by this
Agreement; (iii) contesting any legal proceeding relating to the Merger and (iv)
the execution of any additional instruments necessary to consummate the
transactions contemplated hereby. Subject to the terms and conditions of this
Agreement, Bolcan, JSR Sub Co and Jameson Stanford agree to use all reasonable
efforts to cause the Effective Time to occur as soon as practicable after the
Bolcan and JSR Sub Co stockholder votes with respect to the Merger. In case at
any time after the Effective Time any further action is necessary to carry out
the purposes of this Agreement, the proper officers and directors of each party
hereto shall take all such necessary action.


Section 4.9. Employee Benefits; Stock Option and Employee Purchase Plans. It is
the parties’ present intent to provide after the Effective Time to employees of
Bolcan employee benefit plans (other than stock option or other plans involving
the potential issuance of securities of Jameson Stanford) which, in the
aggregate, are not less favorable than those currently provided by Bolcan.
Notwithstanding the foregoing, nothing contained herein shall be construed as
requiring the parties to continue any specific employee benefit plans.

 
32

--------------------------------------------------------------------------------

 



Section 4.10. Public Announcements. Bolcan and Jameson Stanford will consult
with one another before issuing any press release or otherwise making any public
statements with respect to the transactions contemplated by this Agreement,
including, without limitation, the Merger, and shall not issue any such press
release or make any such public statement prior to such consultation, except as
may be required by applicable law or by obligations pursuant to any quotation
requirements with FINRA Over-the-Counter Quotation Board (OTC:QB) as determined
by Bolcan or Jameson Stanford.


Section 4.11. Indemnification.


(a) To the extent, if any, not provided by an existing right under one of the
parties’ directors and officers liability insurance policies, from and after the
Effective Time, Jameson Stanford and JSR Sub Co shall, to the fullest extent
permitted by applicable law, indemnify, defend and hold harmless each person who
is now, or has been at any time prior to the date hereof, or who becomes prior
to the Effective Time, a director, officer or employee of the parties hereto or
any subsidiary thereof (each an “Indemnified Party” and, collectively, the
‘‘Indemnified Parties”) against all losses, expenses (including reasonable
attorneys’ fees and expenses), claims, damages or liabilities or, subject to the
provision of the next succeeding sentence, amounts paid in settlement arising
out of actions or omissions occurring at or prior to the Effective Time and
whether asserted or claimed prior to, at or after the Effective Time) that are
in whole or in part (i) based on, or arising out of the fact that such person is
or was a director, officer or employee of such party or a subsidiary of such
party or (ii) based on, arising out of or pertaining to the transactions
contemplated by this Agreement. In the event of any such loss expense, claim,
damage or liability (whether or not arising before the Effective Time), (i)
Jameson Stanford shall pay the reasonable fees and expenses of counsel selected
by the Indemnified Parties, which counsel shall be reasonably satisfactory to
Jameson Stanford, promptly after statements therefor are received and otherwise
advance to such Indemnified Party upon request reimbursement of documented
expenses reasonably incurred, in either case to the extent not prohibited by the
NGCL or its certificate of incorporation or bylaws, (ii) Jameson Stanford will
cooperate in the defense of any such matter and (iii) any determination required
to be made with respect to whether an Indemnified Party’s conduct complies with
the standards set forth under the NGCL and Jameson Stanford’s certificate of
incorporation or bylaws shall be made by independent counsel mutually acceptable
to Jameson Stanford and the Indemnified Party; provided, however, that Jameson
Stanford shall not be liable for any settlement effected without its written
consent (which consent shall not be unreasonably withheld). The Indemnified
Parties as a group may retain only one law firm with respect to each related
matter except to the extent there is, in the opinion of counsel to an
Indemnified Party, under applicable standards of professional conduct, conflict
on any significant issue between positions of any two or more Indemnified
Parties.


 (b) In the event Jameson Stanford or any of its successors or assigns (i)
consolidates with or merges into any other person and shall not be the
continuing or surviving corporation or entity of such consolidation or merger or
(ii) transfers all or substantially all of its properties and assets to any
person, then and in either such case, proper provision shall be made so that the
successors and assigns of Jameson Stanford shall assume the obligations set
forth in this Section 4.11.

 
33

--------------------------------------------------------------------------------

 



(c) To the fullest extent permitted by law, from and after the Effective Time,
all rights to indemnification now existing in favor of the employees, agents,
directors or officers of Jameson Stanford and Bolcan and their subsidiaries with
respect to their activities as such prior to the Effective Time, as provided in
Jameson Stanford’s and Bolcan’s certificate of incorporation or bylaws, in
effect on the date thereof or otherwise in effect on the date hereof, shall
survive the Merger and shall continue in full force and effect for a period of
not less than six years from the Effective Time.


(d) The provisions of this Section 4.11 are intended to be for the benefit of,
and shall be enforceable by, each Indemnified Party, his or her heirs and his or
her representatives.


Section 4.12. Notification of Certain Matters. The parties hereto shall give
prompt notice to the other parties, of (i) the occurrence or nonoccurrence of
any event the occurrence or nonoccurrence of which would be likely to cause any
representation or warranty contained in this Agreement to be untrue or
inaccurate in any material respect at or prior to the Effective Time, (ii) any
material failure of such party to comply with or satisfy any covenant, condition
or agreement to be complied with or satisfied by it hereunder, (iii) any notice
of, or other communication relating to, a default or event which, with notice or
lapse of time or both, would become a default, received by such party or any of
its subsidiaries subsequent to the date of this Agreement and prior to the
Effective Time, under any contract or agreement material to the financial
condition, properties, businesses or results of operations of such party and its
subsidiaries taken as a whole to which such party or any of its subsidiaries is
a party or is subject, (iv) any notice or other communication from any third
party alleging that the consent of such third party is or may be required in
connection with the transactions contemplated by this Agreement, or (v) any
material adverse change in their respective financial condition, properties,
businesses, results of operations or prospects taken as a whole, other than
changes resulting from general economic conditions; provided, however, that the
delivery of any notice pursuant to this Section 4.12 shall not cure such breach
or non-compliance or limit or otherwise affect the remedies available hereunder
to the party receiving such notice.


ARTICLE 5


Conditions to Consummation of the Merger


Section 5.1. Conditions to Each Party’s Obligations to Effect the Merger. The
respective obligations of each party hereto to effect the Merger are subject to
the satisfaction at or prior to the Effective Time of the following conditions:


(a) this Agreement shall have been approved and adopted by the requisite vote of
the stockholders of JSR Sub Co and Bolcan;


(b) this Agreement shall have been approved and adopted by the Board of
Directors of Jameson Stanford, JSR Sub Co and Bolcan;

 
34

--------------------------------------------------------------------------------

 



(c) no statute, rule, regulation, executive order, decree, ruling or injunction
shall have been enacted, entered, promulgated or enforced by any United States
court or United States governmental authority which prohibits, restrains,
enjoins or restricts the consummation of the Merger;


(d) any waiting period applicable to the Merger under the HSR Act shall have
terminated or expired, and any other governmental or regulatory notices or
approvals required with respect to the transactions contemplated hereby shall
have been either filed or received; and


Section 5.2. Conditions to the Obligations of Jameson Stanford and JSR Sub Co.
The obligation of Jameson Stanford and JSR Sub Co to effect the Merger is
subject to the satisfaction at or prior to the Effective Time of the following
conditions:


(a) the representations of Bolcan contained in this Agreement or in any other
document delivered pursuant hereto shall be true and correct (except to the
extent that the breach thereof would not have a Material Adverse Effect on
Bolcan) at and as of the Effective Time with the same effect as if made at and
as of the Effective Time (except to the extent such representations specifically
related to an earlier date, in which case such representations shall be true and
correct as of such earlier date), and at the Closing Bolcan shall have delivered
to Jameson Stanford a certificate to that effect;


(b) each of the covenants and obligations of Bolcan to be performed at or before
the Effective Time pursuant to the terms of this Agreement shall have been duly
performed in all material respects at or before the Effective Time and at the
Closing Bolcan shall have delivered to Jameson Stanford a certificate to that
effect;


(c) Bolcan shall have obtained the consent or approval of each person whose
consent or approval shall be required in order to permit the Merger as relates
to any obligation, right or interest of Bolcan under any loan or credit
agreement, note, mortgage, indenture, lease or other agreement or instrument,
except those for which failure to obtain such consents and approvals would not,
in the reasonable opinion of Jameson Stanford, individually or in the aggregate,
have a Material Adverse Effect on Bolcan;


(d) Bolcan shall have obtained the cancellation of all options, warrants, or
other agreements relating to the right to receive securities of Bolcan, except
as such rights are set forth in the Bolcan schedules as attached hereto;


(e) Bolcan shall have provided Jameson Stanford with audited financial
statements for Bolan Mining Corporation, and any related entities, for the
applicable period(s) in compliance with SEC Regulation SX; and


(f) there shall have been no events, changes or effects with respect to Bolcan
having or which could reasonably be expected to have a Material Adverse Effect
on Bolcan.

 
35

--------------------------------------------------------------------------------

 



Section 5.3. Conditions to the Obligations of Bolcan The respective obligations
of Bolcan to effect the Merger are subject to the satisfaction at or prior to
the Effective Time of the following conditions:


(a) the representations of Jameson Stanford and JSR Sub Co contained in this
Agreement or in any other document delivered pursuant hereto shall be true and
correct (except to the extent that the breach thereof would not have a Material
Adverse Effect on Jameson Stanford) at and as of the Effective Time with the
same effect as if made at and as of the Effective Time (except to the extent
such representations specifically related to an earlier date, in which case such
representations shall be true and correct as of such earlier date), and at the
Closing Jameson Stanford shall have delivered to Bolcan a certificate to that
effect;


(b) each of the covenants and obligations of Jameson Stanford to be performed at
or before the Effective Time pursuant to the terms of this Agreement shall have
been duly performed in all material respects at or before the Effective Time and
at the Closing Jameson Stanford shall have delivered to Bolcan a certificate to
that effect;


(d) Jameson Stanford shall have obtained a written Termination Agreement from
Michael Smith, President and CEO of Jameson Stanford, and a cancellation of
52,500,000 post-split shares of common stock held by Mr. Smith pursuant to the
terms and conditions of the Termination Agreement;


(e) Jameson Stanford shall have delivered 25,000,000 shares of Common Stock of
Jameson Stanford, pursuant to Section 1.7; and


(f) there shall have been no events, changes or effects with respect to Jameson
Stanford having or which could reasonably be expected to have a Material Adverse
Effect on Jameson Stanford.


ARTICLE 6


Termination; Amendment; Waiver


Section 6.1. Termination. This Agreement may be terminated and the Merger may be
abandoned at any time prior to the Effective Time, whether before or after
approval and adoption of this Agreement by JSR Sub Co’s or Bolcan’s
stockholders:


(a) by mutual written consent of Jameson Stanford and Bolcan;


(b) by Bolcan or Jameson Stanford if (i) any court of competent jurisdiction in
the United States or other United States Governmental Entity shall have issued a
final order, decree or ruling or taken any other final action restraining,
enjoining or otherwise prohibiting the Merger and such order, decree, ruling or
other action is or shall have become non-appealable or (ii) the Merger has not
been consummated by ; provided, however, that no party may terminate this
Agreement pursuant to this clause (ii) if such party’s failure to fulfill any of
its obligations under this Agreement shall have been the reason that the
Effective Time shall not have occurred on or before said date;

 
36

--------------------------------------------------------------------------------

 



(c) by Jameson Stanford if (i) there shall have been a breach of any
representation or warranty on the part of Bolcan set forth in this Agreement, or
if any representation or warranty of Bolcan shall have become untrue, in either
case such that the conditions set forth in Section 5.2(a) would be incapable of
being satisfied by May 16, 2012 (or as otherwise extended), (ii) there shall
have been a breach by Bolcan of any of their respective covenants or agreements
hereunder having a Material Adverse Effect on Bolcan or materially adversely
affecting (or materially delaying) the consummation of the Merger, and Bolcan,
as the case may be, has not cured such breach within 20 business days after
notice by Jameson Stanford thereof, provided that Jameson Stanford has not
breached any of its obligations hereunder, and (iii) Bolcan shall have failed to
acquire the cancellation of any options, warrants, except as set forth in the
disclosure schedule.


(d) by Bolcan if (i) there shall have been a breach of any representation or
warranty on the part of Jameson Stanford or JSR Sub Co set forth in this
Agreement, or if any representation or warranty of Jameson Stanford or JSR Sub
Co shall have become untrue, in either case such that the conditions set forth
in Section 5.3(a) would be incapable of being satisfied by May 16, 2012 (or as
otherwise extended), (ii) there shall have been a breach by Jameson Stanford or
JSR Sub Co of its covenants or agreements hereunder having a Material Adverse
Effect on Jameson Stanford or materially adversely affecting (or materially
delaying) the consummation of the Merger, and Jameson Stanford, as the case may
be, has not cured such breach within twenty business days after notice by Bolcan
thereof, provided that Bolcan has not breached any of its obligations hereunder,
(iii) the Jameson Stanford Board shall have recommended to JSR Sub Co’s
stockholders a Superior Proposal, (iv) the Jameson Stanford Board shall have
withdrawn, modified or changed its approval or recommendation of this Agreement
or the Merger or shall have failed to call, give notice of, convene or hold a
stockholders’ meeting to vote upon the Merger, or shall have adopted any
resolution to effect any of the foregoing, (v) Bolcan shall have failed to
obtain the requisite vote of its stockholders, (vi) JSR Sub Co shall have failed
to obtain the requisite vote of its stockholders, or for any reason other than
the fault of Bolcan


Section 6.2. Effect of Termination. In the event of the termination and
abandonment of this Agreement pursuant to Section 6.1, this Agreement shall
forthwith become void and have no effect, without any liability on the part of
any party hereto or its affiliates, directors, officers or stockholders, other
than the provisions of this Section 6.2 and Sections 4.7(c) and 6.3 hereof.
Nothing contained in this Section 6.2 shall relieve any party from liability for
any breach of this Agreement.


Section 6.3. Fees and Expenses. Each party shall bear its own expenses in
connection with this Agreement and the transactions contemplated hereby.


Section 6.4. Amendment. This Agreement may be amended by action taken by Jameson
Stanford, JSR Sub Co and Bolcan at any time before or after approval of the
Merger by the stockholders of JSR Sub Co and Bolcan (if required by applicable
law) but, after any such approval, no amendment shall be made which requires the
approval of such stockholders under applicable law without such approval. This
Agreement may not be amended except by an instrument in writing signed on behalf
of the parties hereto.

 
37

--------------------------------------------------------------------------------

 



Section 6.5. Extension; Waiver. At any time prior to the Effective Time, each
party hereto may (i) extend the time for the performance of any of the
obligations or other acts of any other party, (ii) waive any inaccuracies in the
representations and warranties of any other party contained herein or in any
document, certificate or writing delivered pursuant hereto or (iii) waive
compliance by any other party with any of the agreements or conditions contained
herein. Any agreement on the part of any party hereto to any such extension or
waiver shall be valid only if set forth in an instrument in writing signed on
behalf of such party. The failure of any party hereto to assert any of its
rights hereunder shall not constitute a waiver of such rights.


Section 6.6 Return of 25,000,000 shares of Jameson Stanford issued pursuant to
paragraph 5.3 (e) above. Upon termination of this Agreement pursuant to Section
6, the 25,000,000 shares of Jameson Stanford issued pursuant to paragraph 5.3(e)
shall be returned to Jameson Stanford, and shall be cancelled.


Section 6.7 Resignation of Board Members and Rescission of Termination of
Michael Smith’s employment and Rescission of the cancellation of 52,500,000
post-split shares. Upon termination of this Agreement pursuant to Section 6, the
board of directors elected in anticipation of the Closing shall resign, and
Michael Smith shall be nominated as the sole board member. Additionally, the
Termination Agreement entered into by and between Jameson Stanford and Michael
Smith, to be effective concurrent with closing, shall be rescinded and the
52,500,000 post split shares of common stock of Jameson Stanford being cancelled
concurrent with Closing, shall be returned to Michael Smith.


ARTICLE 7


Miscellaneous


Section 7.1. Nonsurvival of Representations and Warranties. The representations
and warranties made herein shall not survive beyond the Effective Time or a
termination of this Agreement. This Section 7.1 shall not limit any covenant or
agreement of the parties hereto which by its terms requires performance after
the Effective Time.


Section 7.2. Entire Agreement; Assignment. This Agreement (a) constitutes the
entire agreement between the parties hereto with respect to the subject matter
hereof and supersedes all other prior agreements and understandings both written
and oral, between the parties with respect to the subject matter hereof. By
entering into this Merger Agreement the parties intend that the Merger Agreement
shall supersede and cancel any preceding agreements, oral or otherwise, so that
they shall have no further force or effect.


Section 7.3. Validity. If any provision of this Agreement, or the application
thereof to any person or circumstance, is held invalid or unenforceable, the
remainder of this Agreement, and the application of such provision to other
persons or circumstances, shall not be affected thereby, and to such end, the
provisions of this Agreement are agreed to be severable.

 
38

--------------------------------------------------------------------------------

 



Section 7.4. Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery in person, by facsimile
or by registered or certified mail (postage prepaid, return receipt requested),
to each other party as follows:


If to Bolcan Mining Corporation:
Bolcan Mining Corporation
c/o DJP Corporate Services Nevada, 10785
10785 West Twain Avenue, Suite 200
Las Vegas, NV 89135


with a copy to:


if to Jameson Stanford Resources Corporation:
Jameson Stanford Resources Corporation.
Michael Smith
18124 Wedge Pkwy
Suite 1050
Reno, NV 89511


if to JSR Sub Co:
JSR Sub Co
Michael Stanford
18124 Wedge Pkwy
Suite 1050
Reno, NV 89511


with a copy to:


Stoecklein Law Group, LLP
Donald J. Stoecklein, Esq.
401 West A Street
Suite 1150
San Diego, California 92101
djs@slgseclaw.com


or to such other address as the person to whom notice is given may have
previously furnished to the others in writing in the manner set forth above.


Section 7.5. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada, without regard to the
principles of conflicts of law thereof.


Section 7.6. Descriptive Headings. The descriptive headings herein are inserted
for convenience of reference only and are not intended to be part of or to
affect the meaning or interpretation of this Agreement.

 
39

--------------------------------------------------------------------------------

 



Section 7.7. Parties in Interest. This Agreement shall be binding upon and inure
solely to the benefit of each party hereto and its successors and permitted
assigns, and except as provided in Sections 4.9 and 4.11, nothing in this
Agreement, express or implied, is intended to or shall confer upon any other
person any rights, benefits or remedies of any nature whatsoever under or by
reason of this Agreement.


Section 7.8. Certain Definitions. For the purposes of this Agreement, the term:


(a) “affiliate” means (except as otherwise provided in Sections 2.19, 3.19 and
4.13) a person that directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with, the first mentioned
person;


(b) “business day” means any day other than a day on which Nasdaq is closed;


(c) “capital stock” means common stock, preferred stock, partnership interests,
limited liability company interests or other ownership interests entitling the
holder thereof to vote with respect to matters involving the issuer thereof;


(d) “knowledge’’ or “known’’ means, with respect to any matter in question, if
an executive officer of Jameson Stanford or its subsidiaries, or Bolcan, as the
case may be, has actual knowledge of such matter;


(e) “person” means an individual, corporation, partnership, limited liability
company, association, trust, unincorporated organization or other legal entity;
and


(f) “subsidiary” or “subsidiaries” of Jameson Stanford, Bolcan or any other
person, means any corporation, partnership, limited liability company,
association, trust, unincorporated association or other legal entity of which
Jameson Stanford, Bolcan or any such other person, as the case may be (either
alone or through or together with any other subsidiary), owns, directly or
indirectly, 50% or more of the capital stock, the holders of which are generally
entitled to vote for the election of the board of directors or other governing
body of such corporation or other legal entity.


Section 7.9. Personal Liability. This Agreement shall not create or be deemed to
create or permit any personal liability or obligation on the part of any direct
or indirect stockholder of Jameson Stanford, Bolcan or any officer, director,
employee, agent, representative or investor of any party hereto.


Section 7.10. Specific Performance. The parties hereby acknowledge and agree
that the failure of any party to perform its agreements and covenants hereunder,
including its failure to take all actions as are necessary on its part to the
consummation of the Merger, will cause irreparable injury to the other parties
for which damages, even if available, will not be an adequate remedy.
Accordingly, each party hereby consents to the issuance of injunctive relief by
any court of competent jurisdiction to compel performance of such party’s
obligations and to the granting by any court of the remedy of specific
performance of its obligations hereunder; provided, however, that if a party
hereto is entitled to receive any payment or reimbursement of expenses pursuant
to Sections 6.3(a), (b) or (c), it shall not be entitled to specific performance
to compel the consummation of the Merger.

 
40

--------------------------------------------------------------------------------

 



Section 7.11. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute one and the same agreement.


Section 7.12. Conflict Waiver. The parties to this Agreement acknowledge that
Stoecklein Law Group has represented both parties to this Agreement prior to the
introduction of the parties, and continues to represent both parties with
respect to the terms and conditions of this Merger Transaction, and will
continue to represent Jameson Stanford with its securities matters post Merger.
In addition Stoecklein Law Group, LLP has a substantial economic interest in the
transaction, which has been fully disclosed to both parties. Both parties
acknowledge that a conflict does exist in the representation of the parties by
Stoecklein Law Group, LLP, that both parties have been provided the opportunity
to obtain independent counsel or advise on the terms and conditions of this
Merger. All parties to this Merger agree, upon the execution hereof to waive
such conflict.


In Witness Whereof, each of the parties has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.


Bolcan:
Bolcan Mining Corporation.
a Nevada corporation


By:   /S/ Michael
Stanford                                                                                 
Michael Stanford, President


Jameson Stanford:
Jameson Stanford Resources Corporation
a Nevada corporation


By:  /S/ Michael
Smith                                                                                    
Michael Smith, President


JSR Sub Co:
JSR Sub Co
a Nevada corporation


By:   /S/ Micahel
Stanford                                                                                 
Michael Stanford, President



 
41

--------------------------------------------------------------------------------

 
 


JAMESON STANFORD DISCLOSURE SCHEDULE


Schedule
2.1 Organization                                                                             See
Amended Articles/Bylaws/Minutes


Schedule 2.2(c)
Subsidiary                                                                
          JSR Sub Co – 100% owned


Schedule 2.6 Consents &
Approvals                                                         None Required
– Board Approval of Jameson Stanford
 
                                                                                                                     
    Shareholder approval of JSR Sub Co


Schedule 2.7  No
Default                                                                            
 Not Applicable


Schedule 2.8  No Undisclosed
Liability                                                     None Exist


Schedule
2.9  Litigation                                                                             
  None Exist


Schedule 2.10  Compliance with Applicable Law                                  
  Not Applicable


Schedule 2.11 Employee Benefit
Plans                                                      Section 2.11(a) Not
Applicable – None Exist
                   
                                                                                                                     
    Section 2.11(b) No Benefit Plans Exist                  
 
                                                                                                                                       
  Section 2.11(c) No Options Exist
 
                                                                                                                                  
       Section 2.11(d) No Agreements Exist


Schedule 2.12 Environmental Laws/ Regulations                                  
  Not Applicable


Schedule 2.13 Tax
Matters                                                                         
 None Exist


Schedule 2.14 Title to
Property                                                                   None
Exist

 
Schedule 2.15 Intellectual
Property                                                            None Exist


Schedule 2.16
Insurance                                                                              
None Exist


Schedule 2.17  Vote
Required                                                                   
  See JSR  Sub Co Stockholder Meeting Certificate


                                                                                                                       
  Directors Approval of Jameson Stanford


Schedule 2.18 Tax
Treatment                                                                     
 Not Applicable


Schedule 2.19
Affiliates                                                                         
      Michael Smith




Schedule 2.20 Certain Business
Practices                                                 None Exist


Schedule 2.21 Insider
Interest                                                                   
 None Exist
          Michael Smith


Schedule 2.22 Opinion of Financial
Adviser                                             Waived – None Exist


Schedule 2.23
Broker                                                                                   
 None Exist


Schedule 4.1 Conduct of
Business                                                             See Amended
& Restated Articles






 
42

--------------------------------------------------------------------------------

 
 
BOLCAN DISCLOSURE SCHEDULE

 
Schedule 3.2(b) Subsidiary
Stock                                                               None


Schedule 3.2(c) Capital Stock
Rights                                                          None Exist other
than as in Articles


Schedule 3.2(d) Securities
conversions                                                     None Exist


Schedule 3.2 (f)
Subsidiaries                                                                        None
Exist


Schedule 3.6  Consents &
Approvals                                                        None Required
other than Stockholders


Schedule 3.7  No
Default                                                                               Not
Applicable


Schedule 3.8  No Undisclosed
Liability                                                      None Exist


Schedule
3.9  Litigation                                                            
                    None Exist


Schedule 3.10  Compliance with Applicable
Law                                      Not Applicable


Schedule 3.11 Employee Benefit
Plans                                                        Section 3.11(c) No
Options Exist
 
                Section 3.11(e) No Agreements Exist


Schedule 3.12 Environmental Laws/
Regulations                                      Not Applicable


Schedule 3.13 Tax
Matters                                                                       
     None Exist


Schedule 3.14 Title to
Property                                                                     None
Exist


Schedule 3.15(b) Intellectual
Property                                                         None Exist


Schedule 3.16
Insurance                                                                                 None
Exist


Schedule 3.17  Vote Required                                      
                                 See Stockholder Meeting Certificate


Schedule 3.18 Tax
Treatment                                                                         Not
Applicable


Schedule 3.19
Affiliates                                                                                
 Michael Stanford




Schedule 3.20 Certain Business
Practices                                                    None Exist


Schedule 3.21 Insider
Interest                                                                        None
Exist


Schedule 3.22 Opinion of Financial
Adviser                                               Waived – None Exist


Schedule 2.23
Broker                                                                                       None
Exist


Schedule 4.2 Conduct of
Business                                                               See
Amended & Restated Articles

 
43

--------------------------------------------------------------------------------

 


JAMESON STANFORD DISCLOSURE SCHEDULE


    Schedule 2.1 
Organization                                                                               
See Amended Articles/Bylaws/Minutes


    Schedule 2.2(c)  Subsidiary
JSR Sub Co – 100% owned



    Schedule 2.6  Consents &
Approvals                                                            None
Required – Board Approval of Jameson Stanford


                          Shareholder approval of JSR Sub Co


    Schedule 2.7  No
Default                                                                                   Not
Applicable


    Schedule 2.8   No Undisclosed
Liability                                                          None Exist


    Schedule
2.9   Litigation                                                                                    
None Exist


    Schedule 2.10  Compliance with Applicable
Law                                           Not Applicable


    Schedule 2.11 Employee Benefit
Plans                                                             Section
2.11(a) Not Applicable – None Exist
   
    Section 2.11(b) No Benefit Plans Exist
 
    Section 2.11(c) No Options Exist
 
    Section 2.11(d) No Agreements Exist


    Schedule 2.12 Environmental Laws/
Regulations                                          Not Applicable


    Schedule 2.13 Tax
Matters                                                                             
  None Exist


    Schedule 2.14 Title to
Property                                                                         None
Exist


    Schedule 2.15 Intellectual
Property                                                                   None
Exist


    Schedule 2.16
Insurance                                                                                     None
Exist


    Schedule 2.17 Vote
Required                                                                          
  See JSR  Sub Co Stockholder Meeting Certificate


                            Directors Approval of Jameson Stanford


    Schedule 2.18 Tax
Treatment                                                                             Not
Applicable


    Schedule 2.19
Affiliates                                                                                     
Michael Smith




    Schedule 2.20 Certain Business
Practices                                                        None Exist


    Schedule 2.21 Insider
Interest                                                                           None
Exist
                           Michael Smith


    Schedule 2.22 Opinion of Financial
Adviser                                                   Waived – None Exist


    Schedule 2.23
Broker                                                                                          
None Exist


    Schedule 4.1 Conduct of
Business                                                                   See
Amended & Restated Articles

 
44

--------------------------------------------------------------------------------

 

BOLCAN DISCLOSURE SCHEDULE

 
    Schedule 3.2(b) Subsidiary
Stock                                                                     None


    Schedule 3.2(c) Capital Stock
Rights                                                               None Exist
other than as in Articles


    Schedule 3.2(d) Securities
conversions                                                          None Exist


    Schedule 3.2 (f)
Subsidiaries                                                                             None
Exist


    Schedule 3.6  Consents &
Approvals                                                              None
Required other than Stockholders


    Schedule 3.7  No
Default                                                                                    Not
Applicable


    Schedule 3.8  No Undisclosed
Liability                                                           None Exist


    Schedule
3.9  Litigation                                                                                      None
Exist


    Schedule 3.10  Compliance with Applicable
Law                                           Not Applicable


    Schedule 3.11 Employee Benefit
Plans                                                            Section 3.11(c)
No Options Exist
 
    Section 3.11(e) No Agreements Exist


    Schedule 3.12 Environmental Laws/
Regulations                                           Not Applicable


    Schedule 3.13 Tax
Matters                                                                                 None
Exist


    Schedule 3.14 Title to
Property                                                                          None
Exist


    Schedule 3.15(b) Intellectual
Property                                                              None Exist


    Schedule 3.16
Insurance                                                                                     None
Exist


    Schedule 3.17 Vote
Required                                                                              See
Stockholder Meeting Certificate


    Schedule 3.18 Tax
Treatment                                                                              Not
Applicable


    Schedule 3.19
Affiliates                                                                                      
Michael Stanford




    Schedule 3.20 Certain Business
Practices                                                       None Exist


    Schedule 3.21 Insider
Interest                                                                            None
Exist


    Schedule 3.22 Opinion of Financial
Adviser                                                   Waived – None Exist


    Schedule 2.23
Broker                                                                                          
None Exist


    Schedule 4.2 Conduct of
Business                                                                   See
Amended & Restated Articles

 
 
45

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------
